--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


SECURITIES PURCHASE AGREEMENT


by and between


MERCADOLIBRE, INC.


and


MERLIN DF HOLDINGS, LP


March 11, 2019

--------------------------------------------------------------------------------

Securities Purchase Agreement


SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 11, 2019, by
and between MercadoLibre, Inc., a Delaware corporation (the “Company”), and
Merlin DF Holdings, LP, a Delaware limited partnership and an affiliate of
Dragoneer Investment Group, LLC (the “Purchaser”).


WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company entered into a Securities Purchase Agreement with PayPal, Inc.
(“PayPal”) pursuant to which PayPal will purchase shares of common stock, par
value $0.001 per share, of the Company (the “Common Stock”) (the “Concurrent
Private Placement”);


WHEREAS, on the date hereof, the Company will file a Registration Statement on
Form S-3ASR and a prospectus supplement thereto with the U.S. Securities and
Exchange Commission (the “SEC”) registering the sale of Common Stock and
announcing the Company’s intention to complete a sale of shares of the Common
Stock, which sale is expected to be completed on or prior to March 15, 2019 (the
“Concurrent Public Offering”);


WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, an aggregate of 100,000 shares of Series A Preferred
Stock, par value $0.001 per share, of the Company (the “Series A Preferred
Stock”), the rights, preferences and privileges of which are to be set forth in
a Certificate of Designation, in the form attached hereto as Exhibit A (the
“Certificate of Designation”), which shares of Series A Preferred Stock shall be
convertible in certain circumstances into authorized shares of Common Stock;


WHEREAS, the Board (as defined below) has (i) determined that it is in the best
interests of the Company and its stockholders, and declared it advisable, to
enter into this Agreement and the Certificate of Designation providing for the
transactions contemplated hereby and thereby in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”), upon the terms and
subject to the conditions set forth herein and therein, and (ii) approved the
execution, delivery and performance of this Agreement and the Certificate of
Designation consummation of the transactions contemplated hereby and thereby in
accordance with the DGCL, upon the terms and conditions contained herein and
therein; and


WHEREAS, the Purchaser has approved the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby in
accordance with applicable Law (as defined below), upon the terms and conditions
contained herein.


NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:


1.          Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person.


“Agreement” shall have the meaning set forth in the preamble.


“Anti-Money Laundering Laws” shall have the meaning set forth in Section 3.19.

1

--------------------------------------------------------------------------------

“Bankruptcy and Equity Exception” shall have the meaning set forth in Section
3.2.


“Board” shall mean the Board of Directors of the Company.


“Business Day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or California
or is a day on which banking institutions located in the State of New York or
California are authorized or required by Law or other governmental action to
close.


“Certificate of Designation” has the meaning set forth in the recitals.


“Capital Stock” shall mean, with respect to any Person, any and all shares of
stock, partnership interests or other equivalent interests (however designated,
whether voting or non-voting) in such Person’s equity.


“Common Stock” shall have the meaning set forth in the recitals.


“Closing” shall have the meaning set forth in Section 2.2(a).


“Closing Date” shall have the meaning set forth in Section 2.2(a).


“Company” shall have the meaning set forth in the preamble.


“Concurrent Public Offering” shall have the meaning set forth in the recitals.


“Consent” shall have the meaning set forth in Section 3.6.


“control” (including the terms “controlling,” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of Equity Securities, by
contract or otherwise.


“Conversion Shares” shall mean the shares of Common Stock issuable upon
conversion of the Series A Preferred Stock as provided for in this Agreement and
the Certificate of Designation.


 “DGCL” shall have the meaning set forth in the recitals.


“Environmental Laws” shall have the meaning set forth in Section 3.15.


“Equity Securities” shall mean, with respect to any Person, (i) shares of
Capital Stock of, or other equity or voting interest in, such Person, (ii) any
securities convertible into or exchangeable for shares of Capital Stock of, or
other equity or voting interest in, such Person, (iii) options, warrants, rights
or other commitments or agreements to acquire from such Person, or that
obligates such Person to issue, any Capital Stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
Capital Stock of, or other equity or voting interest in, such Person, and (iv)
obligations of such Person to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any Capital Stock of, or other equity or voting
interest (including any voting debt) in, such Person.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
2

--------------------------------------------------------------------------------

“FCPA” shall have the meaning set forth in Section 3.18.


“GAAP” shall mean U.S. generally accepted accounting principles.


“Governmental Entity” shall mean any United States or non-United States federal,
state or local government, or any agency, bureau, board, commission, department,
tribunal or instrumentality thereof or any court, tribunal, or arbitral or
judicial body, including NASDAQ.


“HMT” shall have the meaning set forth in Section 3.20.


“Intellectual Property” shall have the meaning set forth in Section 3.10.


“IT Systems” shall have the meaning set forth in Section 3.11.


 “Law” shall mean any applicable law, statute, code, ordinance, rule,
regulation, or agency requirement of or undertaking to or agreement with any
Governmental Entity, including common law.


“Lien” shall mean any lien, charge, pledge, security interest, claim or other
encumbrance.


“Material Adverse Effect” means any change, event, effect or circumstance (each,
an “Effect”) that, individually or taken together with all other Effects that
have occurred prior to, and are continuing as of, the date of determination of
the occurrence of the Material Adverse Effect, has a material adverse effect on
the business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries taken as
a whole.


“NASDAQ” shall mean Nasdaq Global Market (or its successor).


“OFAC” shall have the meaning set forth in Section 3.20.


“Organizational Document” shall mean, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.


“Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government, any agency or political
subdivisions thereof or other “Person” as contemplated by Section 13(d) of the
Exchange Act.


“Personal Data” shall have the meaning set forth in Section 3.11.


“Purchase Price” shall have the meaning set forth in Section 2.1.


“Purchaser” shall have the meaning set forth in the preamble.


“Purchaser Adverse Effect” shall have the meaning set forth in the Section 4.3.


“Representatives” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and each such Affiliate’s respective directors,
officers, employees, managers, trustees, principals, stockholders, members,
general or limited partners, agents and other representatives.


“Rule 144” shall have the meaning set forth in Section 4.9(a).
3

--------------------------------------------------------------------------------

“Sanctioned Country” shall have the meaning set forth in Section 3.20.


“SEC” shall mean have the meaning set forth in the recitals.


“SEC Documents” shall have the meaning set forth in Section 3.7.


“SEC Reports” shall mean (i) the Company’s Form 10-K for the fiscal year ended
December 31, 2018 and (ii) the portions of the Company’s Definitive Proxy
Statement on Schedule 14A that are incorporated by reference into the Company’s
Form 10-K for the fiscal year ended December 31, 2018.


“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.


“Series A Preferred Stock” has the meaning set forth in the recitals.


“Subject Shares” shall have the meaning set forth in Section 2.1.


“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.


“Taxes” shall mean any and all taxes, levies, fees, imposts, duties and charges
of whatever kind (including any interest, penalties or additions to the tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Entity, including, without limitation, taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and any ad valorem,
value added, sales, use, service, real or personal property, capital stock,
license, payroll, withholding (including that collected as a withholding agent),
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, transfer and gains taxes and customs or duties.


“Transfer” shall mean, with respect to any security, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition of such security or any interest therein, including the
grant of an option or other right, whether directly or indirectly, whether
voluntarily, involuntarily or by operation of law.


“UNSC” shall have the meaning set forth in Section 3.20.


2.          Authorization, Purchase and Sale of the Securities.


2.1          Authorization, Purchase and Sale.


(a)          Subject to and upon the terms and conditions of this Agreement, the
Company will issue and sell to the Purchaser, and the Purchaser will purchase
from the Company, at the Closing, 100,000 shares of Series A Preferred Stock
(such shares, the “Subject Shares”) for an aggregate purchase price of
$100,000,000 (the “Purchase Price”).


2.2          Closing.


(a)          Subject to the satisfaction or waiver of the conditions set forth
in this Agreement, the closing of the purchase and sale of the Subject Shares
(the “Closing”) shall take place at the offices of Cleary Gottlieb Steen &
Hamilton LLP, One Liberty Plaza, New York, NY 10006, on the tenth (10th)
Business Day after the satisfaction or waiver of the latest to occur of the
conditions set forth in Section 6 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to their satisfaction),
or at such other place or such other date as mutually agreed to by the parties
hereto (the date on which the Closing occurs, the “Closing Date”).
4

--------------------------------------------------------------------------------

(b)          Subject to the satisfaction or waiver on or prior to the Closing
Date, of the conditions set forth in Section 6, the Closing:


(i)          the Company shall deliver to the Purchaser evidence, reasonably
acceptable to the Purchaser, that the Subject Shares have been issued in
book-entry form; and


(ii)          the Purchaser shall deliver, or cause to be delivered, to the
Company the Purchase Price by wire transfer of immediately available funds to an
account or accounts that the Company shall designate at least two (2) Business
Days prior to the Closing Date.


3.          Representations and Warranties of the Company.  The Company hereby
represents and warrants, as of the date hereof and as of the Closing Date, to
the Purchaser as follows:


3.1          Organization and Power. The Company and each of its Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
Material Adverse Effect.


3.2          Authorization.  The Company has full right, power and authority to
execute and deliver this Agreement and the Certificate of Designation, and to
perform its obligations hereunder and thereunder, and all action required to be
taken for the due and proper authorization, execution and delivery by it of this
Agreement and the Certificate of Designation and the due and proper
authorization of the consummation by it of the transactions contemplated hereby
and thereby has been duly and validly taken.  This Agreement has been duly
authorized, executed and delivered by the Company and, assuming due execution
and delivery by the Purchaser, this Agreement constitutes, and (as of the
Closing) the Certificate of Designation will constitute, a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (the “Bankruptcy and Equity
Exception”).


3.3          The Subject Shares. The Subject Shares have been duly authorized
and, when issued in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, and the issuance of the Subject Shares
will not be subject to any preemptive or similar rights. Upon any conversion of
the Subject Shares  into shares of Common Stock pursuant to the Certificate of
Designation, the shares of Common Stock issued upon such conversion will be
validly issued, fully paid and non-assessable, and will not be subject to any
preemptive or similar rights. The shares of Common Stock to be issued upon any
conversion of the Subject Shares into shares of Common Stock have been duly
reserved for such issuance.
5

--------------------------------------------------------------------------------

3.4          Capitalization. The Company has the following authorized
capitalization: 110,000,000 shares of Common Stock and 40,000,000 shares of
preferred stock, par value $0.001 per share; all the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable and are not subject to any pre-emptive or
similar rights; there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its Subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options, except as
disclosed in the SEC Reports; and all the outstanding shares of capital stock or
other equity interests of each subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.


3.5          No Conflict.  The execution, delivery and performance by the
Company of this Agreement, and the consummation of the transactions contemplated
by this Agreement will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its Subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws (including
estatutos sociales and estatutos sociais) or similar constitutive or
organizational documents of the Company or any of its Subsidiaries or (iii)
result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority.


3.6          Consents.  No consent, approval, authorization, order, registration
or qualification of or with (any of the foregoing being a “Consent”),  any court
or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of this Agreement, the sale
of the Subject Shares and the consummation of the transactions contemplated by
this Agreement, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may have been obtained under the Securities
Act and such as may be required under applicable state securities laws in
connection with the issuance of Subject Shares.


3.7          SEC Documents; Financial Statements.


(a)  Each of the documents filed by the Company with the SEC (the “SEC
Documents”) since January 1, 2018, as of its respective filing date, complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document, and, except to the
extent that information contained in any SEC Document has been revised or
superseded by a later filed SEC Document filed and publicly available prior to
the date of this Agreement (including the Preliminary Prospectus Supplement to
be filed pursuant to Rule 424(b) on the date hereof), none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


(b)  The consolidated financial statements and the related notes thereto of the
Company and its consolidated Subsidiaries included or incorporated by reference
in the SEC Reports present fairly the financial position of the Company and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified.  Such
consolidated financial statements have been prepared in conformity with GAAP
applied on a consistent basis throughout the periods covered thereby; and the
other financial information included or incorporated by reference in the SEC
Reports has been derived from the accounting records of the Company and its
consolidated Subsidiaries and presents fairly the information shown thereby.
6

--------------------------------------------------------------------------------

3.8          Litigation.  There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its Subsidiaries is or may be a party or to which any property of the
Company or any of its Subsidiaries is or may be the subject that, individually
or in the aggregate, if determined adversely to the Company or any of its
Subsidiaries, could reasonably be expected to have a Material Adverse Effect. No
such investigations, actions, suits or proceedings are, to the knowledge of the
Company, threatened or contemplated by any governmental or regulatory authority
or threatened by others.


3.9          Title to Properties.  The Company and its Subsidiaries have good
and marketable title in fee simple (in the case of real property) to, or have
valid rights to lease or otherwise use, all items of real and personal property
that are material to the respective businesses of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.


3.10          Intellectual Property. Except as disclosed in the SEC Reports: (i)
the Company and its Subsidiaries own or possess adequate rights to use all
material uniform resource locators (URLs), patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) material for the conduct of their respective
businesses as they are currently conducted (collectively, “Intellectual
Property”); (ii) there are no third parties who have established or, to the
Company’s knowledge, will be able to establish rights to any Intellectual
Property, except for, and to the extent of, the ownership rights of the owners
of the Intellectual Property which the SEC Reports disclose is licensed to the
Company; (iii) to the Company’s knowledge, there is no infringement by third
parties of any Intellectual Property; (iv) to the Company’s knowledge, there is
no pending or threatened action, suit, proceeding or claim by others challenging
the Company’s or its Subsidiaries’ rights in or to any Intellectual Property,
and the Company or any of its Subsidiaries is unaware of any facts which could
form a reasonable basis for any such action, suit, proceeding or claim; (v) to
the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity, enforceability or scope
of any Intellectual Property, and the Company or any of its Subsidiaries is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (vi) to the Company’s knowledge, there is no pending
or threatened action, suit, proceeding or claim by others that the Company or
any of its Subsidiaries infringes, misappropriates or otherwise violates any
patent, trademark, trade name, service mark, copyright, trade secret or other
proprietary rights of others, and the Company or any of its Subsidiaries is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (vii) to the best of the Company’s knowledge, the
Company and its Subsidiaries have complied in all material respects with the
terms of any agreement pursuant to which Intellectual Property has been licensed
to the Company or any of its Subsidiaries, and all such agreements that are
material for the conduct of their respective businesses as they are currently
conducted are in full force and effect; and (viii) to the best of the Company’s
knowledge, there is no patent or patent application that contains claims that
interfere with the issued or pending claims of any of the Intellectual Property
or that challenges the validity, enforceability or scope of any of the
Intellectual Property except, in each case, as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
7

--------------------------------------------------------------------------------

3.11          Information Technology.  The Company and its Subsidiaries’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform in all material respects as
required in connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants, to
the best of the Company’s knowledge.  The Company and its subsidiaries have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data (including all personal, personally identifiable,
sensitive, confidential or regulated data (“Personal Data”)) used in connection
with their businesses, and to the best of the Company’s knowledge, there have
been no breaches, violations, outages or unauthorized uses of or accesses to
same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its
subsidiaries are presently in material compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.


3.12          No Undisclosed Relationships. To the Company’s knowledge, no
relationship, direct or indirect, exists between or among the Company or any of
its Subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any of its Subsidiaries, on the other,
that is required by the Securities Act to be described in a registration
statement to be filed with the SEC and that is not so described in the SEC
Reports.


3.13          Permits.  The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and neither
the Company nor any of its Subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.


3.14          No Labor Disputes. Neither the Company nor any of its Subsidiaries
is engaged in any illegal labor practice, except as would not, individually or
in the aggregate, have a Material Adverse Effect. No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is contemplated or threatened and the Company is
not aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of its or its Subsidiaries’ principal suppliers, contractors or
customers, except as would not, individually or in the aggregate, have a
Material Adverse Effect.


3.15          Environmental Compliance.  (i) The Company and its Subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses, and (z)
have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its Subsidiaries, except in the case of each of (x) and (y) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability as would not, individually or in the aggregate,
have a Material Adverse Effect.
8

--------------------------------------------------------------------------------

3.16          Taxes. The Company and its Subsidiaries have paid all material
federal, state, local and non-U.S. Taxes and filed all material Tax returns
required to be paid or filed through the date hereof except for any Taxes (i)
for which an extension has been obtained or (ii) which are being contested in
good faith and by appropriate proceedings (provided adequate reserves have been
provided for such Taxes). There is no material Tax deficiency that has been, or
could reasonably be expected to be, asserted against the Company or any of its
Subsidiaries or any of their respective properties or assets.


3.17          Insurance. The Company and its Subsidiaries have insurance against
such losses and risks as the Company reasonably believes is prudent for
companies engaged in similar business in similar industries; all policies of
insurance insuring the Company or any of its Subsidiaries or their respective
businesses, assets, directors and officers and employees are in full force and
effect; the Company and its Subsidiaries are in compliance with the terms of
such policies and instruments; there are no claims by the Company or any of its
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any such Subsidiary has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
Subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business except, in each case, as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


3.18          No Unlawful Payments. Neither the Company nor any of its
Subsidiaries, nor any director, officer or employee of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended (“FCPA”) or any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or any other applicable anti-bribery or anti-corruption
law; or (iv) made, offered, agreed, requested or taken an act in furtherance of
any unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its Subsidiaries have instituted, maintain
and enforce, policies and procedures designed to promote and ensure compliance
with all applicable anti-bribery and anti-corruption laws. Neither the Company
nor its Subsidiaries will use, directly or indirectly, the proceeds of the
offering of the Shares hereunder in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any person in violation of any applicable anti-corruption laws.


3.19          Compliance with Anti-Money Laundering Laws.  The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its Subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
9

--------------------------------------------------------------------------------

3.20          No Conflicts with Sanctions Laws. Neither the Company nor any of
its Subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Crimea, Cuba,
Iran, North Korea and Syria (each, a “Sanctioned Country”) provided, however,
notwithstanding the above, the Company maintains Subsidiaries in Venezuela; and
the Company will not directly or indirectly use the proceeds of the offering of
the Subject Shares, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person of Sanctions. For the past five years, the Company and its Subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country.


3.21          No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Subject Shares in a manner that would require
registration of the Subject Shares under the Securities Act.


3.22          No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf has solicited offers for, or offered or sold, the Subject Shares by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act.


3.23          Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Purchaser, it the issuance and sale of the
Subject Shares to the Purchaser is exempt from the registration and prospectus
delivery requirement of the Securities Act and the rules and regulations
promulgated thereunder.


3.24          Absence of Certain Changes.  Since December 31, 2018, (i) there
has not been any material change in the capital stock, long-term debt, notes
payable or current portion of long-term debt of the Company or any of its
Subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its Subsidiaries taken as a whole and (ii) neither the Company nor
any of its Subsidiaries has entered into any transaction or agreement that is
material to the Company and its Subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its Subsidiaries taken as a whole.
10

--------------------------------------------------------------------------------

3.25          No Defaults.  Neither the Company nor any of its Subsidiaries is:
(i) in violation of its charter or by-laws (including estatutos sociales and
estatutos sociais) or similar constitutive or organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.


3.26          Brokers.  The Company has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Purchaser could be required to
pay.


3.27          NASDAQ. Shares of the Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on NASDAQ, and there is no
action pending by the Company or any other Person to terminate the registration
of the Common Stock under the Exchange Act or to delist the Common Stock from
NASDAQ, nor has the Company received any notification that the SEC or NASDAQ is
currently contemplating terminating such registration or listing. The issuance
and sale of the Subject Shares does not and will not contravene NASDAQ rules or
regulations.


3.28          US Activities. The fair market value of the assets of the Company
and its Subsidiaries located in the United States do not exceed $90,000,000 in
the aggregate. During the year ended December 31, 2018, the aggregate sales by
the Company and its Subsidiaries in, or into, the United States did not exceed
$90,000,000 in the aggregate.


3.29          Other Private Placement. The terms of the Concurrent Private
Placement have not been amended or modified.  The terms of any private placement
for any series of common stock and other class of capital stock or series of
preferred stock of the Company entered into on or prior to the Closing Date are
no more favorable than the terms provided to the Purchaser under this Agreement
and the Series A Preferred Stock received pursuant hereto.


3.30          No Other Representations and Warranties. Except for the
representations and warranties contained in Section 3 and any schedules or
certificates delivered in connection herewith, the Company makes no other
representation or warranty, express or implied, written or oral, and hereby, to
the maximum extent permitted by applicable Law, disclaims any such
representation or warranty, whether by the Company or any other Person, with
respect to the Company or with respect to any other information (including,
without limitation, pro forma financial information, financial projections or
other forward-looking statements) provided to or made available to the Purchaser
or any of its Representatives in connection with the transactions contemplated
hereby. Notwithstanding anything to the contrary herein, nothing in this
Agreement shall limit the right of the Purchaser and its Affiliates to rely on
the representations, warranties, covenants and agreements expressly set forth in
this Agreement or in any certificate delivered pursuant hereto, nor will
anything in this Agreement operate to limit any claim by the Purchaser or any of
its Affiliates for fraud.
11

--------------------------------------------------------------------------------

4.          Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants, as of the date hereof and as of the Closing
Date, to the Company as follows:


4.1          Organization.  The Purchaser is a legal entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization.


4.2          Authorization.  The Purchaser has full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and all action required to be taken for the due and proper authorization,
execution and delivery by it of this Agreement and the due and proper
authorization of the consummation by it of the transactions contemplated thereby
has been duly and validly taken and, assuming due execution and delivery by the
Company, constitutes a valid and binding agreement of such Purchaser enforceable
against such Purchase in accordance with its terms, subject to the Bankruptcy
and Equity Exception.


4.3          No Conflict.  The execution, delivery and performance of this
Agreement by the Purchaser, and the consummation of the transactions
contemplated hereby do not and will not (i) result in any violation of the
provisions of the charter or by-laws or similar constitutive or organizational
documents of the Purchaser or (ii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses (i)
and (ii), as would not, individually or in the aggregate, reasonably be expected
to materially delay or hinder the ability of the Purchaser to perform its
obligations under this Agreement (a “Purchaser Adverse Effect”).


4.4          Consents.  No Consent of any court or arbitrator or governmental or
regulatory authority is required for the execution, delivery and performance by
the Purchaser in connection with (i) the execution, delivery or performance of
this Agreement and (ii) the consummation of the transactions contemplated
hereby, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may have been obtained under the Securities
Act and such as may be required under applicable state securities laws in
connection with the issuance of the Subject Shares and such Consents the failure
of which to make or obtain would not, individually or in the aggregate,
reasonably be expected to have a Purchaser Adverse Effect.


4.5          Brokers.  The Purchaser has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company could be required to pay.


4.6          Purchase Entirely for Own Account.  The Purchaser is acquiring the
Subject Shares for its own account solely for the purpose of investment, not as
nominee or agent, and not with a view to, or for sale in connection with, any
distribution of the Subject Shares in violation of the Securities Act, and the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same, in violation of the Securities Act without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or an part of the Subject Shares subject to applicable federal
and state securities laws and to the restrictions set forth herein.  The
Purchaser has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Subject Shares.


4.7          Investor Status.  The Purchaser certifies and represents to the
Company that it is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act.


4.8          Information. The Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Subject
Shares that have been requested by it. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by the Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
the Purchaser’s right to rely on the Company’s representations and warranties
contained herein. The Purchaser understands that its investment in the Subject
Shares involves a high degree of risk. The Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Subject Shares.
12

--------------------------------------------------------------------------------

4.9          Securities Not Registered.


(a)          The Purchaser understands that none of the Subject Shares have been
approved or disapproved by the SEC or by any state securities commission nor
have the Subject Shares been registered under the Securities Act, by reason of
their issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Subject Shares being acquired
by the Purchaser are “restricted securities” under applicable federal securities
laws and must continue to be held by the Purchaser unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration. Such Purchaser agrees: (A) that the Purchaser will not sell,
assign, pledge, give, transfer or otherwise dispose of the Subject Shares or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Subject Shares under the Securities Act
and all applicable state or local securities laws, or in a transaction that is
exempt from the registration provisions of the Securities Act and all applicable
state or local securities laws, (B) that any certificates representing the
Subject Shares will bear a legend making reference to the foregoing restrictions
and (C) that the Company shall not be required to give effect to any purported
transfer of the Subject Shares except upon compliance with the foregoing
restrictions.


(b)          The Purchaser understands that the Subject Shares shall be subject
to the restrictions contained herein.


(c)          The Purchaser understands that the Subject Shares, and any
securities issued in respect thereof or in exchange therefor, will bear one or
all of the legends set forth in the Certificate of Designation.


4.10          Financing.  The Purchaser has, or by the Closing will have, an
amount of cash sufficient to enable it to consummate the transactions
contemplated hereunder on the terms and conditions set forth in this Agreement.


4.11          Non-Reliance.  Neither the Purchaser nor any of its
Representatives has relied or is relying on any representation or warranty,
express or implied, written or oral, made by the Company or any of its
Representatives, except those representations and warranties expressly set forth
in Section 3 or in any schedule or certificate delivered in connection
herewith.  Neither the Company nor any of its Representatives will have or be
subject to any liability or indemnification obligation to the Purchaser or any
other Person resulting from any other express or implied representation or
warranty with respect to the Company, unless any such information is expressly
included in a representation or warranty contained in Section 3 or in any
schedule or certificate delivered in connection herewith.


5.          Covenants.


5.1          Shares of Common Stock Issuable Upon Conversion. From and after the
Closing, the Company shall at all times have authorized and available for
issuance such number of shares of Common Stock as shall be from time to time
sufficient to satisfy the conversion requirements in full of all the outstanding
Subject Shares into Conversion Shares, including as may be adjusted for share
splits, combinations or other similar transactions as of any date of
determination. All shares of Common Stock delivered upon conversion of the
Subject Shares shall be newly issued shares or shares held in treasury by the
Company, shall have been duly and validly authorized and issued and fully paid
and non-assessable and shall not be subject to any pre-emptive or similar
rights.
13

--------------------------------------------------------------------------------

5.2          Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Subject Shares to the public without registration, the Company agrees to use its
reasonable best efforts to:


(a)          make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act
(or any similar provision then in effect), at all times from and after the
Closing Date;


(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the Closing Date; and


(c)          furnish (i) to the extent accurate, forthwith upon request, a
written statement of the Company that it has complied with the reporting
requirements of Rule 144 under the Securities Act (or any similar provision then
in effect) and (ii) unless otherwise available via the SEC’s EDGAR filing
system, to the Purchaser forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed as the Purchaser may reasonably request in availing itself of any rule or
regulation of the SEC allowing the Purchaser to sell any such securities without
registration.


5.3          Trading of Company Securities.  During the periods between the date
hereof and the Closing, neither the Purchaser nor any of its Affiliates shall
sell short any securities of the Company or derivatives thereof.


5.4          Lock-Up.


(a)           Without the prior written consent of the Company, the Purchaser
agrees that it shall not Transfer any of the Subject Shares prior to the date
that is one year after the Closing Date.


(b)          Notwithstanding anything to the contrary contained in this Section
5.4, the Purchaser may, at any time, transfer any or all of the Subject Shares
to one or more of its Affiliates.


(c)          Without the prior written consent of the Company, the Purchaser
agrees that it shall not, prior to the date that is one year after the Closing
Date, directly or indirectly engage in any short sales or other derivative or
hedging transactions with respect to the shares of Series A Preferred Stock or
Common Stock that are designed to, or that might reasonably be expected to,
result in the transfer to another Person, in whole or in part, any of the
economic consequences of ownership of any shares of Series A Preferred Stock.


(d)          Notwithstanding anything to the contrary contained in this Section
5.4:


(i)          The Purchaser shall not knowingly Transfer, in any single Transfer
or a series of related Transfers, its shares of Series A Preferred Stock to a
Person or group of Persons if such Transfer would result in such Person or group
(including any Affiliates of such Person or Persons) having aggregate beneficial
ownership of five percent (5%) or more of the outstanding Common Stock of the
Company, except in connection with a broad underwritten offering;
14

--------------------------------------------------------------------------------

(ii)          The Purchaser may make a bona fide pledge of any or all of its
Series A Preferred Stock in connection with a bona fide loan or other extension
of credit, and any foreclosure by any pledgee under such loan or extension of
credit on any such pledged Series A Preferred Stock or Common Stock (or any sale
thereof) shall not be considered a violation or breach of this Section 5.4, and
the transfer of the Series A Preferred Stock by a pledgee who has foreclosed on
such loan or extension of credit shall not be considered a violation or breach
of this Section 5.4.


(iii)          In no way does this Section 5.4 prohibit or restrict (i) changes
in the composition of the Purchaser or its direct or indirect partners, members
or other equityholders, so long as such changes in composition only relate to
changes in direct or indirect ownership of the Purchaser among the Purchaser,
its Affiliates and the partners, members or other equityholders that indirectly
own the Purchaser or (ii) any Transfer or change of ownership of interests of or
in any Person whose primary assets are not direct or indirect beneficial
ownership interests in the Series A Preferred Stock.


5.5          Negative Covenants. From the date hereof until the Closing Date,
the Company and its Subsidiaries shall use their reasonable best efforts to
operate their businesses in the ordinary course, and, without the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed), shall not, other than with respect to the Concurrent
Private Placement and the Concurrent Public Offering effect any transaction that
would have resulted in an adjustment to the Conversion Price (as defined in the
Certificate of Designation) pursuant to Section 6 of the Certificate of
Designation if the Subject Shares had been issued since the date hereof.


5.6          Cooperation.  Following the date hereof, the Company and the
Purchaser will use reasonable best efforts in good faith to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary under
applicable laws so as to permit consummation of the transactions contemplated
hereby as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and shall cooperate reasonably with the other
party hereto to that end, including in relation to the satisfaction of the
conditions to Closing and cooperating in seeking to obtain any consent required
from Governmental Entities.  The Company shall execute and deliver both before
and after the Closing such further certificates, agreements and other documents
and take such other actions as the Purchaser may reasonably request to
consummate or implement such transactions or to evidence such events or matters.


6.          Conditions Precedent.


6.1          Mutual Conditions of Closing.  The obligations of the Company and
the Purchaser to consummate the transactions to be consummated at the Closing is
subject to the satisfaction, or mutual written waiver, of the following
conditions precedent:


(a)          There shall not be any Law or Governmental Order in effect that
enjoins, prohibits or materially alters the terms of the transactions
contemplated by this Agreement, and no action, suit, investigation or proceeding
pending by a Governmental Authority of competent jurisdiction that seeks such a
Governmental Order; provided, that the party claiming a failure of this
condition shall have used its reasonable best effort to prevent the entry of any
Governmental Order on which it is basing such claim and to appeal as promptly as
possible any such Governmental Order that may be entered.
15

--------------------------------------------------------------------------------

6.2          Conditions to the Obligation of the Purchaser to Consummate the
Closing.  The obligation of the Purchaser to consummate the transactions to be
consummated at the Closing, and to purchase and pay for the Subject Shares
pursuant to this Agreement, is subject to the satisfaction, or written waiver in
writing by the Purchaser, of the following conditions precedent:


(a)          The Company shall have adopted and filed the Certificate of
Designation with the Secretary of State of Delaware, and the Certificate of
Designation shall be in full force and effect;


(b)          the Company shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date;


(c)          the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Sections 3.1, 3.2, 3.3, 3.23 and
3.26, which shall be true and correct in all respects) as of the Closing Date
(except in the case of representations and warranties that are made as of a
specified date, which shall be true and correct in all respects as of such
specified date);


(d)          the Company shall have consummated the Concurrent Public Offering
resulting in gross proceeds to the Company of at least $500,000,000;


(e)          the Company shall have consummated the Concurrent Private
Placement;


(f)          the Company shall have delivered to the Purchaser a certificate,
dated the Closing Date and executed by a duly authorized officer, to the effect
that the conditions set forth in Sections 6.2(b), (c), (d) and (e) have been
satisfied; and


(g)          the Purchaser shall have received an opinion from Cleary Gottlieb
Steen & Hamilton LLP, counsel to the Company, dated the Closing Date and
satisfactory in form and substance to counsel for the Purchaser.


6.3          Conditions to the Obligation of the Company to Consummate the
Closing.  The obligation of the Company to consummate the transactions to be
consummated at the Closing, and to issue and sell to the Purchaser the Subject
Shares pursuant to this Agreement, is subject to the satisfaction of the
following conditions precedent:


(a)          the Purchaser shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Dates; and


(b)          the representations and warranties of the Purchaser contained in
this Agreement shall be true and correct in all material respects (other than
those representations and warranties contained in Sections 4.1, 4.2 and 4.5
which shall be true and correct in all respects) as of the Closing Date (except
in the case of representations and warranties that are made as of a specified
date, which shall be true and correct in all respects as of such specified
date); and


(c)          the Purchaser shall have delivered to the Company a certificate,
dated the Closing Date and executed by a duly authorized officer, to the effect
that the conditions set forth in Sections 6.3(a) and (b) have been satisfied.
16

--------------------------------------------------------------------------------

7.          Legends; Securities Act Compliance.  The Subject Shares or the
notice sent to any holder of the Subject Shares in book-entry form will bear a
legend conspicuously thereon as provided in the Certificate of Designation.


8.          Termination.


8.1          Conditions of Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated: (a) at any time
before the Closing by either the Company, on the one hand, or the Purchaser, on
the other hand, if any of the conditions to Closing to which such party is
entitled to the benefit of shall have become permanently incapable of
fulfillment and shall not have been waived in writing (to the extent permitted
by applicable Law); or (b) at any time after the date that is 30 days after the
date of this Agreement by either the Company, on the one hand, or the Purchaser,
on the other hand, if the Closing shall not have occurred on or before such
date; provided, however, that the right to terminate this Agreement pursuant to
the preceding clause (a) or clause (b) shall not be available to a party if the
inability to satisfy any of the conditions to Closing was due primarily to the
failure of such party to perform any of its obligations under this Agreement.


8.2          Effect of Termination.  In the event of any termination pursuant to
Section 8.1, this Agreement shall become null and void and have no further
effect, with no liability on the part of the Company or the Purchaser, or their
respective Affiliates or Representatives, with respect to this Agreement, except
(a) for the terms of this Section 8.2 and Section 9, which shall survive the
termination of this Agreement, and (b) that nothing in this Section 8.2 shall
relieve any party hereto from liability or damages incurred or suffered by any
other party resulting from any intentional (x) breach of any representation or
warranty of such first party or (y) failure of such first party to perform a
covenant thereof.  As used in the foregoing sentence, “intentional” shall mean
an act or omission by such party which such party actually knew, or reasonably
should have known, would constitute a breach of this Agreement by such party.


9.          Miscellaneous Provisions.


9.1          Survival.  The representations and warranties set forth in Sections
3.1, 3.2, 3.5, 3.6, 4.1, 4.2 and 4.3 shall survive the execution and delivery of
this Agreement and the Closing indefinitely and the other representations and
warranties contained in this Agreement shall survive the execution and delivery
of this Agreement and the Closing for a period of 18 months following the
Closing Date, regardless of any investigation made by or on behalf of the
Company or the Purchaser.  The covenants made in this Agreement and the
Certificate of Designation shall survive the Closing indefinitely until fully
performed in accordance with their terms and remain operative and in full force
and effect in accordance with their terms regardless of acceptance of any of the
Subject Shares and payment therefor and repayment, conversion or repurchase
thereof.


9.2          Interpretation.  The term “or” when used in this Agreement is not
exclusive.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section and subsection
references are to this Agreement unless otherwise specified.  The headings in
this Agreement are included for convenience of reference only and will not limit
or otherwise affect the meaning or interpretation of this Agreement.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
will be deemed to be followed by the words “without limitation.” The phrases
“the date of this Agreement,” “the date hereof” and terms of similar import,
unless the context otherwise requires, will be deemed to refer to the date set
forth in the first paragraph of this Agreement.  The meanings given to terms
defined herein will be equally applicable to both the singular and plural forms
of such terms.  All matters to be agreed to by any party hereto must be agreed
to in writing by such party unless otherwise indicated herein.  Except as
otherwise specified herein, references to agreements, policies, standards,
guidelines or instruments, or to statutes or regulations, are to such
agreements, policies, standards, guidelines or instruments, or statutes or
regulations, as amended or supplemented from time to time (or to successors
thereto).  All references herein to the Subsidiaries of a Person shall be deemed
to include all direct and indirect Subsidiaries of such Person, unless otherwise
indicated or the context otherwise requires.  The parties hereto agree that they
have been represented by counsel during the negotiation and execution of this
Agreement and the Certificate of Designation, therefore, waive the application
of any Law, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.
17

--------------------------------------------------------------------------------

9.3          Notices.  All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (a) three
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid, (b) one Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery or (c) on the date of delivery if delivered personally or via e-mail,
in each case to the intended recipient as set forth below:
 


     if to the Company, addressed as follows:  (a) 
         
MercadoLibre, Inc.
Arias 3751, 7th Floor
Buenos Aires, C1430CRG
     Attention:
Jacobo Cohen Imach       Gabriela Colombo      Email: jcimach@mercadolibre.com  
    gabriela.colombo@mercadolibre.com              with copies (which shall not
constitute notice) to:            
Cleary Gottlieb Steen and Hamilton LLP
One Liberty Plaza
New York, NY 10006
    Attention:
Nicolas Grabar       Andrea Basham     Email:
ngrabar@cgsh.com       abasham@cgsh.com         (b)  
  if to the Purchaser, to:            
Merlin DF Holdings, LP
1 Letterman Drive, Building D,Suite M500
San Francisco, CA  94129
    Attention:
Pat Robertson     Email:
pat@dragoneer.com             with copies (which shall not constitute notice)
to:            
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
    Attention: Gregory P. Rodgers     Email:
grodgers@lw.com

18

--------------------------------------------------------------------------------

Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 9.3.


9.4          Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.


9.5          Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.


(a)          This Agreement will be governed by and construed in accordance with
the laws of the State of New York (except to the extent that mandatory
provisions of Delaware law are applicable).  The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction state and
federal courts located in the Borough of Manhattan, State of New York for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby.  Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 9.3
shall be deemed effective service of process on such party


(b)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF THE PURCHASER OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.


9.6          Delays or Omissions; Waiver.  No delay or omission to exercise any
right, power, or remedy accruing to a party upon any breach or default of
another party under this Agreement shall impair any such right, power, or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.  Any agreement on the part of a party or parties hereto to
any waiver shall be valid only if set forth in an instrument in writing signed
on behalf of such party or parties, as applicable.  Any delay in exercising any
right under this Agreement shall not constitute a waiver of such right.
19

--------------------------------------------------------------------------------

9.7          Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that irreparable damages for which money damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform the provisions of this Agreement in accordance
with its specified terms or otherwise breach such provisions. The parties hereto
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled, at law or in
equity; and the parties hereto further agree to waive any requirement for the
securing or posting of any bond or other security in connection with the
obtaining of any such injunctive or other equitable relief. Each of the parties
hereto agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that (x)
any party has an adequate remedy at law or (y) an award of specific performance
is not an appropriate remedy for any reason at law or equity.


9.8          Fees; Expenses.  All fees and expenses incurred in connection with
this Agreement and the Certificate of Designation and the transactions
contemplated hereby and thereby shall be paid by the party incurring them,
whether or not the transactions contemplated hereby and thereby are consummated.


9.9          Assignment.  (i) The Purchaser may not assign its rights or
obligations under this Agreement without the prior written consent of the
Company and (ii) the Company may not assign its rights or obligations under this
Agreement without the prior written consent of the Purchaser.  Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties to this Agreement and their respective
successors and permitted assigns.  Any purported assignment other than in
compliance with the terms hereof shall be void ab initio.


9.10          No Third Party Beneficiaries.  This Agreement does not create any
rights, claims or benefits inuring to any Person that is not a party hereto nor
create or establish any third party beneficiary hereto.  Without limiting the
foregoing, the representations and warranties in this Agreement are the product
of negotiations among the parties hereto and are for the sole benefit of the
parties hereto.  In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto.  Consequently, Persons other than the parties hereto may not
rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.


9.11          Counterparts.  This Agreement may be executed and delivered
(including by facsimile or electronic transmission) in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed an original, but all of which taken
together shall constitute a single instrument.
20

--------------------------------------------------------------------------------

9.12          Entire Agreement; Amendments.  This Agreement and the documents
and instruments and other agreements among the parties hereto as contemplated by
or referred to herein, including the Exhibit hereto, constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersede all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. 
No modification, alteration or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the Company and the Purchaser.


9.13          No Personal Liability of Directors, Officers, Owners, Etc.  No
director, officer, employee, incorporator, equityholder, managing member,
member, general partner, limited partner, principal or other agent of the
Purchaser or the Company shall have any liability for any obligations of the
Purchaser or the Company, as applicable, under this Agreement or for any claim
based on, in respect of, or by reason of, the respective obligations of the
Purchaser or the Company, as applicable, under this Agreement.  Each party
hereby waives and releases all such liability.  This waiver and release is a
material inducement to each party’s entry into this Agreement.


[Remainder of the Page Intentionally Left Blank]
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly appointed officers as of the date first above written.



  COMPANY:
      MERCADOLIBRE, INC.      


By:
/s/ Pedro Arnt   Name: Pedro Arnt   Title: Chief Financial Officer


  PURCHASER:
      MERLIN DF HOLDINGS, LP      

By:
/s/ Pat Robertson   Name: Pat Robertson   Title: Authorized Signatory



[Signature Page]

--------------------------------------------------------------------------------

Exhibit A


Certificate of Designation

--------------------------------------------------------------------------------

MERCADOLIBRE, INC.


CERTIFICATE OF DESIGNATION


OF


SERIES A PERPETUAL PREFERRED STOCK



--------------------------------------------------------------------------------


Pursuant to Section 151 of the
General Corporation Law of the State of Delaware


MercadoLibre, Inc., a Delaware corporation (the “Company”), does hereby certify
that, pursuant to Section 151 of the General Corporation Law of the State of
Delaware, the following resolution was duly adopted by the Board of Directors of
the Company (the “Board of Directors”):


RESOLVED, that pursuant to the authority vested in the Board of Directors in
accordance with the provisions of the Fourth Amended and Restated Certificate of
Incorporation of the Company, the Board of Directors does hereby create and
designate a series of preferred stock of the Company, par value $0.001 per
share, and the Board of Directors does hereby fix the relative rights and
preferences of the shares of such series as follows:


SECTION 1.          Designation and Amount; Ranking.


(a)          The shares of such series of preferred stock shall be designated as
the “Series A Perpetual Preferred Stock” (the “Series A Preferred Stock”) and
the number of shares constituting the authorized Series A Preferred Stock shall
be 100,000. Shares of the Series A Preferred Stock that are redeemed, purchased
or otherwise acquired by the Company, or converted into shares of Common Stock,
shall be retired, shall revert to authorized but unissued shares of preferred
stock.


(b)          The Series A Preferred Stock, with respect to dividend rights and
rights upon the voluntary or involuntary liquidation, winding-up or dissolution
of the Company, ranks: (i) senior in all respects to all Junior Stock; (ii) on a
parity in all respects with all Parity Stock; and (iii) junior in all respects
to all Senior Stock, in each case as provided more fully herein (and, for the
avoidance of doubt, subject to Section 4(a)(i)(C)).


SECTION 2.          Definitions.


As used herein, the following terms shall have the following meanings:


“Accrued Dividends” shall mean, with respect to any share of Series A Preferred
Stock, as of any date, the accrued and unpaid dividends on such share, whether
or not declared, from, and including, the immediately preceding Dividend Payment
Date (or from, and including, the Issue Date, if there is no preceding Dividend
Payment Date) to, but not including, such date, and including, for the sake of
clarity, any then accrued and unpaid dividends on such share of Series A
Preferred Stock from any prior Dividend Periods.
1

--------------------------------------------------------------------------------

“Accumulated Dividends” shall mean, with respect to any share of Series A
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends added to the Liquidation Preference in accordance with Section 3(c) or
3(d).


“Affiliate” shall have the meaning ascribed to it, on the Issue Date, in Rule
405 under the Securities Act.


“Average VWAP” per share over a certain period shall mean the arithmetic average
of the VWAP per share for each Trading Day in such period.


“Board of Directors” shall mean the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.


“Business Day” shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, Argentina or the State of New York shall not be regarded as a Business
Day.


“Cash Dividends” shall have the meaning set forth in Section 3(a).


“Certificate of Incorporation” shall mean the Fourth Amended and Restated
Certificate of Incorporation of the Company, as modified by this Certificate of
Designation, as further amended or restated in accordance with applicable law
and this Certificate of Designation.


“Certificated Series A Preferred Stock” shall have the meaning set forth in
Section 10(b)(i).


“Change of Control” shall mean the occurrence of any of the following:


(i)          the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of a merger or consolidation, which is covered by
subsection (iii) below), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Company and its
Subsidiaries, taken as a whole, to any Person or a group of related Persons;


(ii)          any recapitalization or change of the Common Stock as a result of
which the Common Stock would be converted into stock, other securities, other
property or assets or any share exchange, or any consolidation or merger of the
Company pursuant to which the Common Stock will be converted into cash,
securities or other property or assets unless the holders of the common equity
immediately prior to any such transaction own, directly or indirectly, more than
50% of all classes of common equity of the continuing or surviving company
following such transaction in substantially the same proportions vis-à-vis each
other as immediately before such transaction; or


(iii)          the consummation of any transaction (including, without
limitation, pursuant to a merger or consolidation), the result of which is that
any person or group (as such terms are defined in Section 13(d) and Section
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of more
than 50% of the voting power of the Company; provided, however, that solely for
purposes of this subsection (iii), a “person” or “group” shall include, in
connection with a direct merger of any entity with a class of securities traded
on a national or regional securities exchange with the Company, the shareholders
of such publicly traded entity with whom the Company merges or that become
shareholders of the Company in connection with a merger transaction involving
the Company or any of its wholly owned Subsidiaries and another entity with a
class of securities traded on a national or regional securities exchange.
2

--------------------------------------------------------------------------------

“Change of Control Redemption Price” shall have the following meaning with
respect to a Change of Control: (i) if such Change of Control occurs before the
date that is seven years after the Issue Date, a cash amount per share of Series
A Preferred Stock equal to the sum of (x) 175% of the Liquidation Preference of
such share; and (y) the present value, as of the applicable Change of Control
Repurchase Date, of the scheduled remaining Cash Dividends that would have been
paid on such share after such Change of Control Repurchase Date and prior to the
date that is seven years after the Issue Date (such present value to be
calculated assuming that all such Cash Dividends are paid in full and using a
discount rate equal to the Treasury Rate, as of the effective date of such
Change of Control, plus 50 basis points); (ii) if such Change of Control occurs
on or after the date that is seven years after the Issue Date and before the
date that is eight years after the Issue Date, a cash amount per share of Series
A Preferred Stock equal to 175% of the Liquidation Preference of such share; and
(iii) in all other cases, a cash amount per share of Series A Preferred Stock
equal to 105% of the Liquidation Preference of such share.


“Change of Control Repurchase Date” shall have the meaning set forth in
Section 7(b).


“close of business” shall mean 5:00 p.m. (New York City time).


“Common Stock” shall mean the shares of Common Stock, par value $0.001 per
share, of the Company or any other capital stock of the Company into which such
Common Stock shall be reclassified or changed.


“Closing Sale Price” of the Common Stock shall mean, as of any date, the closing
sale price per share (or if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed, or, if the Common Stock is not listed on a U.S.
national or regional securities exchange, in the over-the-counter market as
reported by OTC Markets Group Inc. or a similar organization. In the absence of
such a quotation, the Closing Sale Price shall be an amount determined by the
Board of Directors in good faith to be the fair market value of a share of
Common Stock.


“Company” shall mean MercadoLibre, Inc., a Delaware corporation.


“Company Redemption Date” shall have the meaning set forth in Section 8(a)(ii).


“Company Redemption Value” shall mean 105% of the Liquidation Preference per
share. Each share of Common Stock used to pay any portion of the Company
Redemption Value in lieu of cash shall be valued at the Redemption Stock Price
multiplied by 0.95.
3

--------------------------------------------------------------------------------

“Conversion Date” shall mean the Optional Conversion Date or the Forced
Conversion Date, as applicable.


“Conversion Price” shall mean $479.71, subject to adjustment in accordance with
the provisions of this Certificate of Designation.


“Dividend Amount” shall have the meaning set forth in Section 3(a).


“Dividend Payment Date” shall mean March 15, June 15, September 15 and December
15 and of each year, commencing on June 15, 2019.


“Dividend Period” means the period from, and including a Dividend Payment Date
(or, in the case of the first Dividend Period, the Issuer Date) to, but
excluding, the next Dividend Payment Date.


“Dividend Rate” shall mean, as of the date of the determination, the rate per
annum of 4.00%.


“Dividend Record Date” shall mean the January 1, April 1, July 1 or November 1,
as applicable, immediately preceding the applicable Dividend Payment Date.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Ex-Date” shall mean when used with respect to any issuance of or distribution
in respect of, the Common Stock or any other securities, the first date on which
the Common Stock or such other securities trade without the right to receive
such issuance or distribution.


“Floor Price” shall mean 60% of the Reference Price.


“Forced Conversion Date” shall have the meaning set forth in Section 6(b).


“Forced Conversion Notice” shall have the meaning set forth in Section 6(b).

“Forced Conversion Notice Date” shall have the meaning set forth in
Section 6(b).


“Holder” and, unless the context requires otherwise, “holder” shall each mean a
holder of record of a share of Series A Preferred Stock.


“Investor Redemption Date” shall mean each of March 15, 2026, September 15, 2026
and March 15, 2027.


“Investor Redemption Value” shall mean (i) if the Redemption Stock Price is
equal to or greater than the Floor Price, 105% of the Liquidation Preference per
share or (ii) if the Redemption Stock Price is less than the Floor Price, 105%
of the Liquidation Preference per share multiplied by the number, expressed as a
percentage, that is (x) 100 less (y) (A) 60 less (B) the product of (1) 100 and
(2) the quotient resulting from dividing the Redemption Stock Price by the
Reference Price. Each share of Common Stock used to pay any portion of the
Investor Redemption Value in lieu of cash shall be valued at the Redemption
Stock Price multiplied by 0.95; provided, however, that in no event will the
Investor Redemption Value of all shares of Series A Preferred Stock to be
redeemed exceed 5% of the product of the number of shares of Common Stock
outstanding as of the related Investor Redemption Date and the Redemption Stock
Price.
4

--------------------------------------------------------------------------------

“Issue Date” shall mean the original date of issuance of the Series A Preferred
Stock, which shall be the date that this Certificate of Designation is filed
with the Secretary of State of the State of Delaware.


“Junior Stock” shall mean the Common Stock and all other classes of the
Company’s common stock and each other class of capital stock or series of
preferred stock established after the Issue Date by the Board of Directors, the
terms of which do not expressly provide that such class or series ranks senior
to or on a parity with the Series A Preferred Stock as to dividend rights or
rights upon the liquidation, winding-up or dissolution of the Company.


“Liquidation Preference” shall mean, with respect to each share of Series A
Preferred Stock, $1,000, as adjusted pursuant to Sections 3(c) or 3(d), plus,
without duplication, any Accrued Dividends on such share of Series A Preferred
Stock that are added to the Liquidation Preference in accordance with the terms
hereof and any Accumulated Dividends on such share of Series A Preferred Stock,
in each case to the date of payment of the Liquidation Preference, the
Conversion Date, the Change of Control Repurchase Date, Company Redemption Date
or Investor Redemption Date, as applicable.


“Liquidity Conditions” means, with respect to any share of Common Stock, that
(i) the such share (a) will be issued in book-entry form through the facilities
of the Depository Trust Company under an “unrestricted” CUSIP number; and (b) is
either (x) freely transferrable, in the hands of the Holder to whom such share
is to be issued, pursuant to Rule 144, without limitations as to volume,
manner-of-sale, notice or the availability of public information; or (y) covered
by a resale shelf registration statement that is effective under the Securities
Act and that names such Holder as selling stockholders; and (ii) the resale of
such share by such Holder during the next 30 calendar days is not restricted by
any blackout or similar period under any policy of the Company that is
applicable to such Holder.


“Market Value” shall mean the Average VWAP during the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately prior to the date
of determination.


“Measurement Period” shall have the meaning set forth in Section 6(b).


“NASDAQ” shall mean Nasdaq Global Market (or its successor).


“Officer” shall mean the Chief Executive Officer, the President, the Chief
Financial Officer, any Vice President, the Treasurer, the Secretary, any
Assistant Secretary or any Assistant Treasurer of the Company.


“opening of business” shall mean 9:00 a.m. (New York City time).


“Optional Conversion Date” shall have the meaning set forth in Section 6(a).


“Optional Conversion Notice” shall have the meaning set forth in Section 6(a).


“Optional Conversion Notice Date” shall have the meaning set forth in
Section 6(a).
5

--------------------------------------------------------------------------------

“Ownership Notice” shall mean the notice of ownership of capital stock of the
Company containing the information required to be set forth or stated on
certificates pursuant to the Delaware General Corporation Law and, in the case
of an issuance of capital stock by the Company, in substantially the form
attached hereto as Exhibit B.

    “Parity Stock” shall mean any class of capital stock or series of preferred
stock established after the Issue Date by the Board of Directors, the terms of
which expressly provide that such class or series will rank on a parity with the
Series A Preferred Stock as to dividend rights or rights upon the liquidation,
winding-up or dissolution of the Company.


“Person” shall mean any individual, corporation (including not-for-profit),
general partnership, limited partnership, limited liability partnership, joint
venture, association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.


“Series A Preferred Stock” shall have the meaning set forth in Section 1(a).


“Pro Rata Repurchases” shall mean any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (i) any tender offer or exchange
offer directed to all of the holders of Common Stock subject to Section 13(e) or
14(e) of the Exchange Act or Regulation 14E promulgated thereunder or (ii) any
other tender or exchange offer or other purchase available to substantially all
holders of Common Stock, in the case of both (i) and (ii), whether for cash,
shares of capital stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including shares of capital stock, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof, effected while the
Series A Preferred Stock is outstanding.


“Redemption Stock Price” shall mean the Market Value determined on the Investor
Redemption Date or Company Redemption Date, as applicable.


“Reference Price” shall mean $436.10 per share; provided, however, that the
Reference Price will be adjusted in the same manner, and at the same time, as
the Conversion Price is adjusted pursuant to Section 6(f).


“Reference Property” shall have the meaning set forth in Section 6(m).


“Reference Property Unit” shall have the meaning set forth in Section 6(m).


“Reorganization Event” shall have the meaning set forth in Section 6(m).


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Senior Stock” shall mean each class of capital stock or series of preferred
stock established after the Issue Date by the Board of Directors, the terms of
which expressly provide that such class or series will rank senior to the Series
A Preferred Stock as to dividend rights or rights upon the liquidation,
winding-up or dissolution of the Company.
6

--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which: (i) such Person or a Subsidiary of such Person is a general partner or,
in the case of a limited liability company, the managing member or manager
thereof; or (ii) at least a majority of the outstanding equity interest having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries.


“Trading Day” shall mean, if the Common Stock is listed on NASDAQ, a day during
which trading in securities generally occurs on NASDAQ or, if the Common Stock
is not listed on NASDAQ, on the principal other national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a national or regional securities exchange, on the principal other
market on which the Common Stock is then traded. If the Common Stock is not so
listed or traded, “Trading Day” shall mean a Business Day.


“Transfer” shall mean, with respect to any security, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition of such security or any interest therein, including the
grant of an option or other right, whether directly or indirectly, whether
voluntarily, involuntarily or by operation of law.


“Transfer Agent” shall mean Computershare Trust Company, N.A., acting as the
Company’s duly appointed transfer agent, registrar, conversion agent and
dividend disbursing agent for the Series A Preferred Stock, and its successors
and assigns, or any other person appointed to serve as transfer agent,
registrar, conversion agent and dividend disbursing agent by the Company.


“Transfer Restricted Securities” shall mean each share of Common Stock received
upon conversion of a share of Series A Preferred Stock until such shares of
Common Stock shall be freely tradable pursuant to an exemption from registration
under the Securities Act under Rule 144 thereunder.


“Treasury Rate” means, as of the date of any Change of Control, the yield to
maturity, as of such date, of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days before such date (or, if such statistical release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to the seventh anniversary of the Issue Date;
provided, however, that if such period is less than one year, then the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.


“Trigger Event” shall have the meaning set forth in Section 6(f)(vi).
7

--------------------------------------------------------------------------------

“VWAP” per share of Common Stock on any Trading Day shall mean the per share
volume-weighted average price as displayed on Bloomberg page “MELI<Equity>AQR”
(or its equivalent successor if such page is not available) in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day; or,
if such price is not available, “VWAP” shall mean the market value per share of
Common Stock on such Trading Day as determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
by the Company for this purpose.


SECTION 3.          Dividends.


(a)          From and including the Issue Date, Holders shall be entitled to
receive, prior to any distributions made in respect of any Junior Stock and
prior to or contemporaneously with any distributions made in respect of any
Parity Stock, in each case in respect of the same fiscal quarter, cumulative
cash dividends on each outstanding Series A Preferred Share at the Dividend
Rate, out of funds legally available for payment thereof (such dividends, “Cash
Dividends”) on the Liquidation Preference in effect immediately after the
immediately preceding Dividend Payment Date (or if there has been no prior
Dividend Payment Date, the Issue Date), computed on the basis of a 360-day year
consisting of twelve 30-day months and compounded quarterly beginning on the
Issue Date (each such amount, a “Dividend Amount”).


(b)          Cash Dividends shall be payable in arrears on each Dividend Payment
Date, to the Holders as they appear on the Company’s stock register at the close
of business on the relevant Dividend Record Date. Dividends on the Series A
Preferred Stock shall accumulate and become Accrued Dividends on a day-to-day
basis from, but not including, the immediately preceding Dividend Payment Date,
or if there has been no prior Dividend Payment Date, from, and including, the
Issue Date, until Cash Dividends are paid pursuant to this Section 3(a) in
respect of such accumulated amounts or the Liquidation Preference is increased
in respect of such accumulated amounts pursuant to Section 3(c) or Section 3(d).
If a Dividend Payment Date is not a Business Day, then any Cash Dividend in
respect of such Dividend Payment Date shall be due and payable on the first
Business Day following such Dividend Payment Date.


(c)          If the Company fails to pay or declare a Cash Dividend in respect
of any Dividend Payment Date, then the amount of the Accrued Dividends with
respect to such shares of Series A Preferred Stock shall be deemed to be
Accumulated Dividends and be added, effective as of such Dividend Payment Date,
to the Liquidation Preference until such time, if any, as such Cash Dividend is
actually paid in cash.


(d)          Notwithstanding anything to the contrary herein, if any shares of
Series A Preferred Stock are converted into Common Stock in accordance with this
Certificate of Designation, or are repurchased or redeemed by the Company in
accordance with Section 7 or Section 8, then the amount of the Accrued Dividends
with respect to such shares of Series A Preferred Stock through, and including,
the related Conversion Date, Change of Control Repurchase Date, Company
Redemption Date or Investor Redemption Date, as applicable, shall be deemed to
be Accumulated Dividends and be added to the Liquidation Preference for purposes
of such conversion, repurchase or redemption, as applicable.  Notwithstanding
anything to the contrary in the preceding sentence, if such Conversion Date,
Change of Control Repurchase Date, Company Redemption Date or Investor
Redemption Date, as applicable, occurs during the period after a Dividend Record
Date for a Cash Dividend that has been declared and on or prior to the
corresponding Dividend Payment Date, then such Cash Dividend will, at the
Company’s option, either (x) be paid in cash on or prior to such Dividend
Payment Date (and the amount of such Cash Dividend will not be added to the
Liquidation Preference pursuant to the preceding sentence) or (y) not be paid in
cash, be deemed to be Accumulated Dividends and be added to the Liquidation
Preference for purposes of such conversion, repurchase or redemption, as
applicable. For the avoidance of doubt, such Accrued Dividends described in the
second immediately preceding sentence shall include, without limitation,
dividends accruing from, and including, the immediately preceding Dividend
Payment Date (or, if there is no preceding Dividend Payment Date, from, and
including, the Issuer Date) to, but not including, the applicable Conversion
Date, Change of Control Repurchase Date, Company Redemption Date or Investor
Redemption Date, as applicable.
8

--------------------------------------------------------------------------------

(e)          So long as any share of the Series A Preferred Stock remains
outstanding, no dividend or distribution shall be declared or paid on, and no
redemption or repurchase shall be agreed to or consummated of, Parity Stock,
Common Stock or any other shares of Junior Stock, unless all accumulated and
unpaid dividends for all preceding Dividend Periods (including the Dividend
Period in which such accumulated and unpaid dividends first arose) of the
Company have been declared and paid and no such dividend or distribution or
redemption or repurchase shall be paid or payable in cash for any period unless
the Series A Preferred Stock has been paid full Cash Dividends in respect of the
same period (i.e., that are not Accumulated Dividends); provided, however, that
the foregoing limitation shall not apply to (i) a dividend payable on Common
Stock or other Junior Stock in shares of Common Stock or other Junior Stock,
(ii) the acquisition of shares of Common Stock or other Junior Stock in exchange
for shares of Common Stock or other Junior Stock and the payment of cash in lieu
of fractional shares of Common Stock or other Junior Stock; (iii) purchases of
fractional interests in shares of Common Stock or other Junior Stock pursuant to
the conversion or exchange provisions of shares of other Junior Stock or any
securities exchangeable for or convertible into such shares of Common Stock or
other Junior Stock; (iv) redemptions, purchases or other acquisitions of shares
of Common Stock or other Junior Stock in connection with the administration of
any employee benefit plan in the ordinary course of business, including, without
limitation, the forfeiture of unvested shares of restricted stock or share
withholdings upon exercise, delivery or vesting of equity awards granted to
officers, directors and employees and the payment of cash in lieu of fractional
shares of Common Stock or other Junior Stock; (v) any dividends or distributions
of rights in connection with a stockholders’ rights plan or any redemption or
repurchase of rights pursuant to any stockholders’ rights plan; and (vi) the
exchange or conversion of Junior Stock for or into other Junior Stock and the
payment of cash in lieu of fractional shares of other Junior Stock.
Notwithstanding the preceding, if full dividends have not been paid on the
Series A Preferred Stock and any Parity Stock, dividends may be declared and
paid on the Series A Preferred Stock and such Parity Stock so long as the
dividends are declared and paid pro rata so that amounts of dividends declared
per share on the Series A Preferred Stock and such Parity Stock shall in all
cases bear to each other the same ratio that accumulated and unpaid dividends
per share on the shares of Series A Preferred Stock and such other Parity Stock
bear to each other.


(f)          For the avoidance of doubt, Holders of Series A Preferred Stock
shall not be entitled to any dividend paid on any Common Stock or other Junior
Stock, any dividend paid on any Parity Stock or any dividend paid on any Senior
Stock.
9

--------------------------------------------------------------------------------

SECTION 4.          Voting Rights; Special Rights.


(a)          (i)          So long as any shares of Series A Preferred Stock are
outstanding, in addition to any other vote or consent of stockholders required
by the Delaware General Corporation Law or the Certificate of Incorporation, the
affirmative vote or consent of the holders of at least 50% of the outstanding
shares of Series A Preferred Stock, voting together as a separate class, given
in person or by proxy, either in writing without a meeting or by vote at any
meeting called for the purpose, shall be necessary for effecting or validating
(directly or indirectly, including by way of amendment to the Certificate of
Incorporation or this Certificate of Designation, merger, consolidation,
reclassification or otherwise):


(A)          any exchange, reclassification or cancellation of all or portion
of, or increase in the authorized amount of, the Series A Preferred Stock;


(B)          any change to the rights, preferences or privileges of the Series A
Preferred Stock (including, without limitation, as to convertibility by the
Holders and any addition or removal of such rights); and


(C)          any issuance, authorization or creation of, or any increase by the
Company in the issued or authorized amount of, any class or series of Senior
Stock or any obligation or security convertible into, exchangeable for or
evidencing the right to purchase any shares of Senior Stock.




(b)          Notwithstanding the foregoing, none of the following actions shall
be restricted or limited by or require any approval of the Holders of Series A
Preferred Stock: (i) the issuance of securities, capital contributions or
incurrence of intercompany indebtedness among the Company or any of its
Subsidiaries or (ii) the issuance of securities, capital contributions or
incurrence of intercompany indebtedness among the Company and any joint
ventures, partnerships or other minority owned entities in which the Company or
its Subsidiaries have an equity or other interest. Notwithstanding anything to
the contrary herein, without the consent of the Holders, but without limiting
Section 4(a), the Company, acting in good faith, may amend, alter, supplement or
repeal any terms of the Series A Preferred Stock by amending or supplementing
the Certificate of Incorporation, this Certificate of Designation or any stock
certificate representing shares of the Series A Preferred Stock:



(i)          to cure any ambiguity, omission, inconsistency or mistake in any
such instrument in a manner that is not inconsistent with the provisions of this
Certificate of Designation and that does not affect the rights, preferences,
privileges or voting powers of the Series A Preferred Stock or any Holder in its
capacity as such;


(ii)          to make any provision with respect to matters or questions
relating to the Series A Preferred Stock that is not inconsistent with the
provisions of this Certificate of Designation and that does not affect the
rights, preferences, privileges or voting powers of the Series A Preferred Stock
or any Holder in its capacity as such; or


(iii)          to make any other change that does not affect the rights,
preferences, privileges or voting powers of the Series A Preferred Stock or any
Holder in its capacity as such (other than with respect to any Holder that
consents to such change).
10

--------------------------------------------------------------------------------

(c)          In exercising the voting rights set forth in Section 4(a), each
share of Series A Preferred Stock shall be entitled to one vote.


(d)          The rules and procedures for calling and conducting any meeting of
the Holders (including the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other procedural aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the Amended and
Restated Bylaws of the Company and applicable law.


(e)          In addition to the other voting rights set forth in this Section 4
or as may be required under the Delaware General Corporation Law, the holders of
the Series A Preferred Stock will be entitled to vote, on an as converted basis
and together as a single class with the holders of Common Stock, on all matters
submitted to the vote or consent of the holders of the Common Stock.  For these
purposes, the Holder of each share of Series A Preferred Stock will have a
number of votes equal to the whole number of shares of Common Stock into which
such share of Series A Preferred Stock is convertible as of the record date
fixed for the determination of shareholders entitled to vote or consent on the
applicable matter or, if no such Record Date is established, at the date such
vote or consent is taken or any written consent of shareholders is first
executed.  Holders will be entitled to notice of all shareholders’ meetings (or
of any proposed action by written consent) in accordance with the Certificate of
Incorporation and the Amended and Restated Bylaws of the Company and applicable
law as if the Holders of Series A Preferred Stock were holders of Common Stock.


SECTION 5.          Liquidation Rights.


(a)          In the event of any liquidation, winding-up or dissolution of the
Company, whether voluntary or involuntary, other than a Change of Control, each
Holder shall be entitled, in preference to the holders of, and before any
payment or distribution is made on, any Junior Stock, to receive, in respect of
each share of Series A Preferred Stock of such Holder, and to be paid out of the
assets of the Company available for distribution to its stockholders, an amount
equal to the greater of (i) the Liquidation Preference thereon plus (without
duplication) any accrued and unpaid dividends and (ii) the amount such Holder
would have been entitled to receive had such Holder converted such Holder’s
Series A Preferred Stock into shares of Common Stock at the Conversion Price in
effect immediately prior to such liquidation, winding-up or distribution of the
Company.


(b)          After the payment in full to the Holders of the amounts provided
for in this Section 5, the Holders of shares of Series A Preferred Stock as such
shall have no right or claim to any of the remaining assets of the Company in
respect of their ownership of such Series A Preferred Stock.


(c)          In the event the assets of the Company available for distribution
to the Holders upon any such liquidation, winding-up or dissolution of the
Company, whether voluntary or involuntary, shall be insufficient to pay in full
all amounts to which such Holders are entitled pursuant to Section 5(a), no such
distribution shall be made on account of any shares of Parity Stock upon such
liquidation, dissolution or winding-up unless proportionate distributable
amounts shall be paid on account of the shares of Series A Preferred Stock,
equally and ratably, in proportion to the full distributable amounts for which
Holders of all Series A Preferred Stock and of any Parity Stock are entitled
upon such liquidation, winding-up or dissolution.


11

--------------------------------------------------------------------------------

SECTION 6.          Conversion.


(a)          Each Holder shall have the right to convert its shares of Series A
Preferred Stock, in whole or in part, into that number of whole, fully-paid and
non-assessable shares of  Common Stock for each share of Series A Preferred
Stock equal to the quotient of (i) the Liquidation Preference divided by (ii)
the Conversion Price in effect on the related Conversion Date, with such
adjustment or cash payment for fractional shares as the Company may elect
pursuant to Section 9 To convert shares of Series A Preferred Stock into shares
of  Common Stock pursuant to this Section 6(a), such Holder shall give written
notice (the “Optional Conversion Notice” and the date of such notice, the
“Optional Conversion Notice Date”) to the Company stating that such Holder
elects to so convert shares of Series A Preferred Stock and shall state therein:
(A) the number of shares of Series A Preferred Stock to be converted, (B) the
name or names in which such Holder wishes the shares of  Common Stock to be
issued, (C) the Holder’s computation of the number of shares of Common Stock to
be received by such Holder and (D) the Conversion Price on the Optional
Conversion Notice Date. If a Holder validly delivers an Optional Conversion
Notice in accordance with this Section 6(a), the Company shall issue the shares
of Common Stock as soon as reasonably practicable, but not later than five
Business Days thereafter (the date of issuance of such shares, the “Optional
Conversion Date”).


(b)          On or after the date that is four years after the Issue Date, if
the Holders have not elected to convert all of their shares of Series A
Preferred Stock pursuant to Section 6(a), the Company shall have the right to
cause the outstanding shares of Series A Preferred Stock to be converted, in
whole or in part, into that number of whole, fully-paid and non-assessable
shares of Common Stock for each share of Series A Preferred Stock equal to the
quotient of (i) the Liquidation Preference divided by (ii) the Conversion Price
in effect on the related Forced Conversion Date, with such adjustment or cash
payment for fractional shares as the Company may elect pursuant to Section 9;
provided, however, that in order for the Company to exercise such right, the
Closing Sale Price of the Common Stock during the 30 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
Forced Conversion Notice Date (the “Measurement Period”) shall, for at least 20
Trading Days during such 30 consecutive Trading Day period, be greater than or
equal to 150% of the Conversion Price then in effect on each such Trading Day.
To convert shares of Series A Preferred Stock into shares of Common Stock
pursuant to this Section 6(b), the Company shall give written notice (the
“Forced Conversion Notice” and the date of such notice, the “Forced Conversion
Notice Date”) to each Holder stating that the Company elects to force conversion
of such shares of Series A Preferred Stock pursuant to this Section 6(b) and
shall state therein (A) number of shares of Series A Preferred Stock to be
converted, (B) the Conversion Price on the Forced Conversion Date and (C) the
Company’s computation of the number of shares of Common Stock to be received by
the Holder. If the Company validly delivers a Forced Conversion Notice in
accordance with this Section 6(b), the Company shall issue the shares of Common
Stock as soon as reasonably practicable, but not later than two Business Days
thereafter (the date of such Forced Conversion Notice Date, the “Forced
Conversion Date”). The Company shall not issue any fractional shares in
connection with a conversion and any fractional shares to which a Holder would
otherwise be entitled will be settled in cash in accordance with Section 9. 
Notwithstanding anything to the contrary, the Company may not exercise its right
to cause the outstanding shares of Series A Preferred Stock to be converted
pursuant to Section 6(b) unless (i) the Liquidity Conditions are satisfied with
respect to each share of Common Stock to be issued in such conversion; and (ii)
the Company is not in possession of material non-public information as of the
Forced Conversion Notice Date or the date the forced conversion is settled.


12

--------------------------------------------------------------------------------

(c)          If the Company exercises its right to cause the outstanding shares
of Series A Preferred Stock to be converted, in whole or in part, pursuant to
Section 6(b) prior to the date that is seven years after the Issue Date, the
Company will pay to each Holder of shares of Series A Preferred Stock that will
be converted pursuant to such exercise, in cash, the present value, as of the
applicable Forced Conversion Date, of the scheduled remaining Cash Dividends
that would have been paid on such shares of Series A Preferred Stock after the
Forced Conversion Date and prior to the date that is seven years after the Issue
Date (such present value to be calculated assuming that all such Cash Dividends
are paid in full and using a discount rate equal to the Treasury Rate, as of the
date of the Change of Control, plus 50 basis points).


(d)          Upon conversion, each Holder shall surrender to the Company the
certificates representing any shares held in certificated form to be converted
during usual business hours at its principal place of business or the offices of
its duly appointed Transfer Agent maintained by it, accompanied by (i) (if so
required by the Company or its duly appointed Transfer Agent) a written
instrument or instruments of transfer in form reasonably satisfactory to the
Company or its duly appointed Transfer Agent duly executed by the Holder or its
duly authorized legal representative and (ii) transfer tax stamps or funds
therefor, if required pursuant to Section 6(j).


(e)          Immediately prior to the close of business on the Optional
Conversion Date or the Forced Conversion Date, as applicable, with respect to a
conversion, a Holder shall be deemed to be the holder of record of Common Stock
issuable upon conversion of such Holder’s shares of Series A Preferred Stock
notwithstanding that the share register of the Company shall then be closed or
that certificates or book-entry notations representing such Common Stock shall
not then be actually delivered to such Holder. Except to the extent that the
Company defaults on its obligation to settle any conversion, dividends shall
cease to accrue on the shares of Series A Preferred Stock so converted and all
other rights with respect to the shares of Series A Preferred Stock so
converted, including the rights, if any, to receive notices, will terminate,
except only the rights of Holders thereof to receive the number of whole,
fully-paid and non-assessable shares of Common Stock into which such shares of
Series A Preferred Stock have been converted (with such adjustment or cash
payment for fractional shares as the Company may elect pursuant to Section 9).
As promptly as practicable after the conversion of any shares of Series A
Preferred Stock into Common Stock, the Company shall deliver to the applicable
Holder an Ownership Notice identifying the number of full shares of Common Stock
to which such Holder is entitled, and a cash payment in respect of fractional
shares in accordance with Section 9.


13

--------------------------------------------------------------------------------

(f)          The Conversion Price shall be subject to the following adjustments
(except as provided in Section 6(g)):


(i)           If the Company pays a dividend (or other distribution) in shares
of Common Stock to all or substantially all holders of the Common Stock, in
their capacity as holders of Common Stock, or if the Company effects a share
split or share combination, then the Conversion Price in effect immediately
following the record date for such dividend (or distribution), split or
combination shall be divided by the following fraction:


OS1
OS0
where


OS0
=
the number of shares of Common Stock outstanding immediately prior to giving
effect to such dividend, distribution, share split or combination, as the case
may be; and
OS1
=
the number of shares of Common Stock outstanding immediately after giving effect
to such dividend, distribution, share split or share combination.



(ii) If the Company issues to all or substantially all holders of shares of the
Common Stock, in their capacity as holders of Common Stock, rights, options or
warrants entitling them, for a period of not more than 45 calendar days after
the announcement date of such issuance, to subscribe for or purchase shares of
Common Stock at less than the Market Value determined on the Ex-Date for such
issuance, then the Conversion Price in effect immediately following the close of
business on the Ex-Date for such issuance shall be divided by the following
fraction:


OS0 + X
OS0 + Y
where


OS0
=
the number of shares of Common Stock outstanding immediately prior to the
opening of business on such Ex-Date;
X
=
the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and
Y
 
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the Market Value.



14

--------------------------------------------------------------------------------

To the extent that such rights, options or warrants are not exercised prior to
their expiration or shares of Common Stock are otherwise not delivered pursuant
to such rights, options or warrants upon the exercise of such rights, option or
warrants, the Conversion Price shall be readjusted to the Conversion Price that
would have then been in effect had the adjustment made upon the issuance of such
rights, options or warrants been made on the basis of the delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are only exercisable upon the occurrence of certain triggering events,
then the Conversion Price shall not be adjusted pursuant to this
Section 6(f)(ii) until such triggering events occur. If such rights, options or
warrants are not so issued, the Conversion Price shall be decreased to the
Conversion Price that would then be in effect if such Ex-Date for such issuance
had not occurred. In determining the aggregate price payable to exercise such
rights, options or warrants, there shall be taken into account any consideration
received for such rights, options or warrants and the value of such
consideration (if other than cash, to be determined by the Board of Directors).


(iii)          (A)  If the Company distributes to all or substantially all
holders of shares of Common Stock evidences of indebtedness, shares of capital
stock (other than Common Stock) or other assets (including cash or securities,
but excluding any dividend or distribution referred to in clause (i) above; any
rights or warrants referred to in clause (ii) above; any consideration payable
in connection with a tender or exchange offer made by the Company or any of its
Affiliates referred to in clause (iv) below; and any dividend of shares of
capital stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit in the case of a spin-off to
which the following clause (iii)(B) applies), then the Conversion Price in
effect immediately following the close of business on the record date for such
distribution shall be divided by the following fraction:


SP0
SP0 – FMV
where


SP0
=
the Market Value of the Common Stock on the Ex-Date for such distribution; and
FMV
=
the fair market value of the portion of the distribution applicable to one share
of Common Stock on the Trading Day immediately preceding the Ex-Date as
determined by the Board of Directors.



Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing adjustment to
the Conversion Price, each holder of Series A Preferred Stock shall receive, for
each share of Series A Preferred Stock, at the same time and upon the same terms
as holders of the Common Stock, the amount and kind of such distributed assets
that such holder would have received as if such holder owned the number of
shares of Common Stock that such share of Series A Preferred Stock would have
been convertible into at the Conversion Price in effect on the record date for
such distribution.


15

--------------------------------------------------------------------------------

(B)          In a spin-off, where the Company makes a distribution to all or
substantially all holders of shares of Common Stock consisting of capital stock
of any class or series, or similar equity interests of, or relating to, a
subsidiary or other business unit where such capital stock or similar equity
interests are, or will be when issued, listed or admitted for trading on a
national securities exchange, the Conversion Price shall be adjusted at the
close of business on the tenth Trading Day after, and including, the Ex-Date of
the distribution by dividing such Conversion Price in effect immediately prior
to the close of business on such tenth Trading Day by the following fraction:


MP0 + MPS
MP0
where


MP0
=
the average of the Closing Sale Price of the Common Stock over each of the first
10 Trading Days commencing on and including such Ex-Date; and
MPS
=
the average of the closing sale price of the capital stock or equity interests
representing the portion of the distribution applicable to one share of Common
Stock over each of the first 10 Trading Days commencing on and including such
Ex-Date. Such closing sale prices for the Trading Days in such 10 Trading Day
period shall be determined in like manner to the definition of “Closing Sale
Price.”



For purposes of determining the Conversion Price in respect of any Conversion
Date that occurs during the 10 Trading Days following, and including, the
Ex-Date of any such spin-off, references within the previous sentence to 10
Trading Days or the 10th Trading Day shall be deemed to be replaced with such
lesser number of Trading Days as have elapsed from, and including, such Ex-Date
and such Conversion Date.


In the event that such distribution described in this clause (iii) is not so
made, the Conversion Price shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay such dividend or
distribution, to the Conversion Price that would then be in effect if such
dividend distribution had not been declared.
16

--------------------------------------------------------------------------------

 (iv)          In the case the Company effects a Pro Rata Repurchase of Common
Stock, then the Conversion Price shall be adjusted to the price determined by
multiplying the Conversion Price in effect immediately prior to the effective
date of such Pro Rata Repurchase by a fraction of which the numerator shall be
(i) the product of (x) the number of shares of Common Stock outstanding
immediately before such Pro Rata Repurchase and (y) the Closing Sale Price per
share of Common Stock on the Trading Day immediately after the expiration of
such Pro Rata Repurchase, and of which the denominator shall be the sum of (1)
the product of (x) the number of shares of Common Stock outstanding immediately
prior to such Pro Rata Repurchase minus the number of shares of Common Stock so
repurchased and (y) such Closing Sale Price per share of Common Stock and (2)
the aggregate purchase price of the Pro Rata Repurchase; provided, however, that
in no event will the Conversion Price be increased pursuant to this
Section 6(f)(iv).


(v)          Notwithstanding anything herein to the contrary, no adjustment
under this Section 6(f) need be made to the Conversion Price unless such
adjustment would require an increase or decrease of at least 1.0% of the
Conversion Price then in effect. Any lesser adjustment shall be carried forward
and shall be made at the earlier of (i) the time of and together with the next
subsequent adjustment, if any, which, together with any adjustment or
adjustments so carried forward, shall amount to an increase or decrease of at
least 1.0% of the Conversion Price and (ii) the close of business on the
Business Day preceding each Conversion Date.


(vi)          Notwithstanding any other provisions of this Section 6(f), rights
or warrants distributed by the Company to holders of Common Stock, in their
capacity as holders of Common Stock, entitling the holders thereof to subscribe
for or purchase shares of the Company’s capital stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (A) are deemed to be transferred
with such shares of Common Stock; (B) are not exercisable; and (C) are also
issued in respect of future issuances of Common Stock, shall be deemed not to
have been distributed for purposes of this Section 6(f) (and no adjustment to
the Conversion Price under this Section 6(f) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights and warrants
shall be deemed to have been distributed and an appropriate adjustment (if any
is required) to the Conversion Price shall be made under Section 6(f)(ii) or
(iii). In addition, in the event of any distribution (or deemed distribution) of
rights or warrants, or any Trigger Event or other event with respect thereto
that was counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Price under this Section 6(f) was made, (1) in the
case of any such rights or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, the Conversion Price shall
be readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights or warrants that shall have expired or been terminated
without exercise thereof, the Conversion Price on any then-outstanding share of
Series A Preferred Stock not previously converted shall be readjusted as if such
expired or terminated rights and warrants had not been issued. To the extent
that the Company has a rights plan or agreement in effect upon conversion of the
Series A Preferred Stock, which rights plan provides for rights or warrants of
the type described in this clause, then upon conversion of Series A Preferred
Stock the Holder will receive, in addition to the Common Stock to which he is
entitled, a corresponding number of rights in accordance with the rights plan,
unless a Trigger Event has occurred and the adjustments to the Conversion Price
with respect thereto have been made in accordance with the foregoing first
sentence of this Section 6(f)(vi). In lieu of any such adjustment pursuant to
the first sentence of this Section 6(f)(vi) in respect of a Trigger Event, the
Company may amend such applicable stockholder rights plan or agreement to
provide that there shall be the distributed, and cause to be distributed,
immediately prior to the occurrence of such Trigger Event, to all Holders of
Series A Preferred Stock the rights that would have attached to such number of
shares of Common Stock as are issuable upon conversion of such Series A
Preferred Stock immediately prior to the occurrence of such Trigger Event,
without having to convert their shares of Series A Preferred Stock.


(vii)          The Company reserves the right to make such reductions in the
Conversion Price in addition to those required in the foregoing provisions as it
considers advisable in order that any event treated for federal income tax
purposes as a dividend of stock or stock rights will not be taxable to the
recipients. In the event the Company elects to make such a reduction in the
Conversion Price, the Company shall comply with the requirements of Rule 14e-1
under the Exchange Act, and any other securities laws and regulations thereunder
if and to the extent that such laws and regulations are applicable in connection
with the reduction of the Conversion Price.
17

--------------------------------------------------------------------------------

(g)          Notwithstanding anything to the contrary in Section 6(f), no
adjustment to the Conversion Price shall be made with respect to any
distribution if the Holders are entitled to participate in such distribution as
if they held a number of shares of Common Stock issuable upon conversion of the
Series A Preferred Stock immediately prior to the record date for such event,
without having to convert their shares of Series A Preferred Stock.


(h)          If the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive a dividend or other
distribution, and shall thereafter (and before the dividend or distribution has
been paid or delivered to stockholders) abandon its plan to pay or deliver such
dividend or distribution, then thereafter no adjustment in the Conversion Price
then in effect shall be required by reason of the taking of such record.


(i)          Upon any increase or decrease in the Conversion Price, then, and in
each such case, the Company promptly shall deliver to each Holder a certificate
signed by an Officer, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased or decreased the Conversion Price then in effect following such
adjustment.


(j)          The issuance or delivery of certificates for Common Stock upon the
conversion of shares of Series A Preferred Stock and the issuance or delivery of
any Ownership Notice, whether at the request of a Holder or upon the conversion
of shares of Series A Preferred Stock, shall each be made without charge to the
Holder or recipient of shares of Series A Preferred Stock for such certificates
or Ownership Notice or for any tax in respect of the issuance or delivery of
such certificates or the securities represented thereby or such Ownership Notice
or the securities identified therein, and such certificates or Ownership Notice
shall be issued or delivered in the respective names of, or in such names as may
be directed by, the applicable Holder; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate in a name other
than that of the Holder of the shares of the relevant Series A Preferred Stock
and the Company shall not be required to issue or deliver any such certificate
or Ownership Notice unless or until the Person or Persons requesting the
issuance or delivery thereof shall have paid to the Company the amount of such
tax or shall have established to the reasonable satisfaction of the Company that
such tax has been paid.


(k)          Any shares of Common Stock delivered pursuant to this Section 6
shall be validly issued, fully paid and nonassessable (except as such
nonassessability may be affected by matters of any state or federal law), free
and clear or any liens, claims, rights or encumbrances other than those arising
under the Delaware General Corporation Law or this Certificate of Designation or
created by the holders thereof.
18

--------------------------------------------------------------------------------

(l)          The Company shall at all times reserve and keep available for
issuance upon the conversion of the Series A Preferred Stock such number of its
authorized but unissued and otherwise unreserved shares of Common Stock as will
from time to time be sufficient to permit the conversion of all outstanding
shares of Series A Preferred Stock pursuant any applicable provision of this
Certificate of Designation, and shall take all action required to be taken by it
(including promptly calling and holding one or more special meetings of the
Board of Directors and the stockholders of the Company until such increase is
approved in accordance with applicable law and amending the Certificate of
Incorporation) to increase the authorized number of shares of Common Stock if at
any time there shall be insufficient unissued and otherwise unreserved shares of
Common Stock to permit such reservation or to permit the conversion of all
outstanding shares of Series A Preferred Stock or the payment or partial payment
of dividends (if any) declared on Series A Preferred Stock that are payable in
Common Stock. Each Purchaser agrees (and any transferee of Series A Preferred
Stock shall be caused to agree), while it holds Series A Preferred Stock, to
vote such Series A Preferred Stock in favor of any such necessary increase (i)
to permit such conversion or payment or (ii) to reserve shares for issuance
under any Company equity incentive or similar plan, in each case, at any annual
or special meeting of the Company. Notwithstanding anything herein to the
contrary, and without limiting any other remedies that may be available to any
Holder, unless otherwise agreed by the affirmative vote of the Holders of at
least 75% of the shares of Series A Preferred Stock at the time outstanding and
entitled to vote thereon, if the Company defaults on delivering any shares of
Common Stock due upon conversion of any shares of Series A Preferred Stock,
dividends will continue to accrue on such shares of Series A Preferred Stock.

(m)          In the case of:


(i)          any recapitalization, reclassification or change of the Series A
Common Stock (other than changes resulting from a subdivision or combination),


(ii)          any consolidation, merger or combination involving the Company,


(iii)          any sale, lease or other transfer to a third party of the
consolidated assets of the Company and the Company’s Subsidiaries substantially
as an entirety, or


(iv)          any statutory share exchange,
19

--------------------------------------------------------------------------------

in each case as a result of which the Series A Common Stock is converted into,
or exchanged for, stock, other securities, other property or assets (including
cash or any combination thereof) (any such transaction or event, a
“Reorganization Event”; such stock, other securities, other property or assets,
the “Reference Property”; and the amount and kind of Reference Property that a
holder of one share of Common Stock would be entitled to receive on account of
such Reorganization Event (without giving effect to any arrangement not to issue
or deliver a fractional portion of any security or other property), a “Reference
Property Unit”)), then, at and after the effective time of such Reorganization
Event, consideration due upon conversion of any Series A Preferred Stock will be
determined in the same manner as if each reference to any number of shares of
Common Stock in Certificate of Designation were instead a reference to the same
number of Reference Property Units; provided, however, if the holders of shares
of Common Stock have the opportunity to elect the form of consideration to be
received in such Reorganization Event, the Holders shall be afforded the same
opportunity to elect such form and proportion of consideration as if they had
converted into shares of Common Stock, and will be subject to any limitations to
which all holders of shares of Common Stock are subject, including, without
limitation, pro rata reductions applicable to any portion of the consideration
payable in the Reorganization Event. The Company shall not become a party to any
Reorganization Event unless its terms are consistent with this Section 6(m).
None of the foregoing provisions shall affect the right of a Holder of Series A
Preferred Stock to convert its Series A Preferred Stock into shares of Common
Stock as set forth in Section 6 prior to the effective time of such
Reorganization Event. Notwithstanding Section 6(f), no adjustment to the
Conversion Price shall be made for any Reorganization Event to the extent stock,
securities or other property or assets become the Reference Property receivable
upon conversion of Series A Preferred Stock.


The Company shall provide, by amendment hereto effective upon any such
Reorganization Event, for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this
Section 6. The provisions of this Section 6 shall apply to successive
Reorganization Events.


SECTION 7.          Change of Control.


(a)          Promptly upon entry into a definitive agreement that provides for a
Change of Control, the Company shall provide written notice thereof to the
Holders.


(b)          If a Change of Control occurs, each Holder shall have the right to
cause the Company to repurchase each of such Holder’s Series A Preferred Stock
into cash in an amount equal to the Change of Control Redemption Price by
providing written notice of the exercise of such right to the Company.  The
Company will settle any such exercise no later than the later of (x) the
effective date of such Change of Control; and (y) the tenth Business Day after
delivery of such written notice (the date of any such settlement, the “Change of
Control Repurchase Date.”
20

--------------------------------------------------------------------------------

SECTION 8.          Redemption.


(a)          Redemption at the Option of the Company:


(i)
On or after the date that is seven years after the Issue Date, in addition to
the Company’s right to cause all of the outstanding shares of Series A Preferred
Stock to be converted to shares of Common Stock pursuant to Section 6(b), if
Holders have not elected to convert all of their Shares pursuant to
Section 6(a), the Company shall have the right to redeem any or all the
outstanding shares of Series A Preferred Stock for the Company Redemption Value.
The Company Redemption Value may be paid in either cash or shares of Common
Stock or a combination of cash and shares of Common Stock at the exclusive
election of the Company; provided, the Company may not elect to pay any portion
of the Company Redemption Value in shares of Common Stock unless (i) the
Liquidity Conditions have been satisfied with respect to such shares of Common
Stock; and (ii) the Company is not in possession of material non-public
information as of the date the Company provides the notice of redemption
pursuant to Section 8(a)(ii).

(ii)
Notice of a redemption of shares of the Series A Preferred Stock by the Company
shall be given by first class mail, postage prepaid, addressed to the holders of
record of the shares to be redeemed at their respective last addresses appearing
on the books of the Company. Such mailing shall be at least 30 days and not more
than 60 days before the date fixed by the Company for redemption (such date, the
“Company Redemption Date”). Any notice mailed as provided in this subsection
(ii) shall be conclusively presumed to have been duly given, whether or not the
holder receives such notice, but failure duly to give such notice by mail, or
any defect in such notice or in the mailing thereof, to any holder of shares of
the Series A Preferred Stock designated for redemption shall not affect the
validity of the proceedings for the redemption of any other shares of the Series
A Preferred Stock. Each notice of redemption given to a holder shall state: (1)
the redemption date; (2) the number of shares of the Series A Preferred Stock to
be redeemed; (3) (i) the number of shares of Series A Preferred Stock to be
redeemed for cash and the corresponding Company Redemption Value to be paid in
cash and (ii) the number of shares of Series A Preferred Stock to be redeemed
for Common Shares and the corresponding Company Redemption Value to be paid in
shares of Common Stock; and (4) the place or places where certificates for such
shares are to be surrendered for payment of the redemption price.

(iii)
Notwithstanding anything to the contrary herein, prior to any redemption by the
Company, a Holder may elect to convert its Series A Preferred Shares pursuant to
Section 6(a).

21

--------------------------------------------------------------------------------

(b)          Redemption at the Option of the Holder:


(i)
On each Investor Redemption Date, a Holder shall have a right to cause the
Company to redeem any or all of its Series A Preferred Shares for the Investor
Redemption Value. The Investor Redemption Value may be paid in either cash,
shares of Common Stock or a combination of cash and shares of Common Stock at
the election of the Company; provided, however, that the Company may not elect
to pay any portion of the Investor Redemption Value in shares of Common Stock
unless the Liquidity Conditions have been satisfied with respect to such shares
of Common Stock.

(ii)
To exercise the right described in Section 8(b)(i) above, a Holder must deliver
notice to the Company on or before the second Business Day preceding the
Investor Redemption Date. Such notice shall be given by first class mail,
postage prepaid, addressed to the Company. Any notice mailed as provided in this
subsection (ii) shall be conclusively presumed to have been duly given, whether
or not the Company receives such notice, but failure duly to give such notice by
mail, or any defect in such notice or in the mailing thereof. Each notice of
redemption given to the Company shall state: (1) the number of shares of the
Series A Preferred Stock to be redeemed; and (2) the place or places where
certificates for such shares are to be surrendered for payment of the redemption
price.

(iii)
Within two business days of receipt of such notice from a Holder, the Company
shall deliver notice to the Investor stating the portion of the Investor
Redemption Value that will be settled in cash and portion of the Investor
Redemption Value that will be settled in Common Stock.

22

--------------------------------------------------------------------------------

SECTION 9.          No Fractional Shares.


No fractional shares of Common Stock or securities representing fractional
shares of Common Stock shall be issued upon conversion, whether voluntary or
mandatory, or in respect of dividend payments made in Common Stock on the Series
A Preferred Stock. Instead, the Company may elect to either make a cash payment
to each Holder that would otherwise be entitled to a fractional share (based on
the Closing Sale Price of such fractional share determined as of the Trading Day
immediately prior to the payment thereof) or, in lieu of such cash payment,
round up to the next whole share the number of shares of Common Stock to be
issued to any particular Holder upon conversion.


SECTION 10.          Uncertificated Shares; Certificated Shares.


(a)          Uncertificated Shares.


(i)
Form. Notwithstanding anything to the contrary herein, unless requested in
writing by a Holder to the Company, the shares of Series A Preferred Stock and
any shares of Common Stock issued upon conversion thereof shall be in
uncertificated, book entry form as permitted by the bylaws of the Company and
the Delaware General Corporation Law. Within a reasonable time after the
issuance or transfer of uncertificated shares, the Company shall, or shall cause
the Transfer Agent to, send to the registered owner thereof an Ownership Notice.

(ii)
Transfer. Transfers of Series A Preferred Stock or Common Stock issued upon
conversion thereof held in uncertificated, book-entry form shall be made only
upon the transfer books of the Company kept at an office of the Transfer Agent
upon receipt of proper transfer instructions from the registered owner of such
uncertificated shares, or from a duly authorized attorney or from an individual
presenting proper evidence of succession, assignment or authority to transfer
the stock. The Company may refuse any requested transfer until furnished
evidence satisfactory to it that such transfer is proper.

(iii)
Legends. Each Ownership Notice issued with respect to a share of Series A
Preferred Stock or any Common Stock issued upon the conversion of Series A
Preferred Stock shall bear a legend in substantially the following form:



“THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.
23

--------------------------------------------------------------------------------

THE FOREGOING LEGEND WILL BE REMOVED AND A NEW OWNERSHIP NOTICE PROVIDED WITH
RESPECT TO THE SECURITIES IDENTIFIED HEREIN UPON THE REQUEST OF THE HOLDER AFTER
THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED
SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT.


SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE FOURTH AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF MERCADOLIBRE, INC. (THE “COMPANY”), INCLUDING
THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO ISSUE
MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS NOTICE BY REFERENCE.


IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.”


In addition, each Ownership Notice issued with respect to a share of Series A
Preferred Stock shall bear a legend in substantially the following form:


“BY ACCEPTANCE HEREOF, THE HOLDER SHALL BE DEEMED TO HAVE AGREED WITH THE SHORT
SALE RESTRICTIONS SET FORTH IN THE CERTIFICATE OF DESIGNATION.”


(b)          Certificated Shares.


(i)
Form and Dating. When Series A Preferred Stock is in certificated form
(“Certificated Series A Preferred Stock”), the Series A Preferred Stock
certificate and the Transfer Agent’s certificate of authentication shall be
substantially in the form set forth in Exhibit A, which is hereby incorporated
in and expressly made a part of this Certificate of Designation. The Series A
Preferred Stock certificate may have notations, legends or endorsements required
by applicable law, stock exchange rules, agreements to which the Company is
subject, if any, or usage; provided, that any such notation, legend or
endorsement is in a form acceptable to the Company. Each Series A Preferred
Stock certificate shall be dated the date of its authentication.

(ii)
Execution and Authentication. Two Officers shall sign each Series A Preferred
Stock certificate for the Company by manual or facsimile signature.

24

--------------------------------------------------------------------------------

If an Officer whose signature is on a Series A Preferred Stock certificate no
longer holds that office at the time the Transfer Agent authenticates the Series
A Preferred Stock certificate, the Series A Preferred Stock certificate shall be
valid nevertheless.


A Series A Preferred Stock certificate shall not be valid until an authorized
signatory of the Transfer Agent manually signs the certificate of authentication
on the Series A Preferred Stock certificate. The signature shall be conclusive
evidence that the Series A Preferred Stock certificate has been authenticated
under this Certificate of Designation.


The Transfer Agent shall authenticate and deliver certificates for shares of
Series A Preferred Stock for original issue upon a written order of the Company
signed by two Officers or by an Officer and an Assistant Treasurer of the
Company. Such order shall specify the number of shares of Series A Preferred
Stock to be authenticated and the date on which the original issue of the Series
A Preferred Stock is to be authenticated.


The Transfer Agent may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the certificates for the Series A Preferred Stock.
Unless limited by the terms of such appointment, an authenticating agent may
authenticate certificates for the Series A Preferred Stock whenever the Transfer
Agent may do so. Each reference in this Certificate of Designation to
authentication by the Transfer Agent includes authentication by such agent. An
authenticating agent has the same rights as the Transfer Agent or agent for
service of notices and demands.
25

--------------------------------------------------------------------------------

(iii)
Transfer and Exchange. When Certificated Series A Preferred Stock is presented
to the Transfer Agent with a request to register the transfer of such
Certificated Series A Preferred Stock or to exchange such Certificated Series A
Preferred Stock for an equal number of shares of Certificated Series A Preferred
Stock, the Transfer Agent shall register the transfer or make the exchange as
requested if its reasonable requirements for such transaction are met; provided,
however, that the Certificated Series A Preferred Stock surrendered for transfer
or exchange:

(A)
shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Transfer Agent, duly
executed by the Holder thereof or its attorney duly authorized in writing; and

(B)
is being transferred or exchanged pursuant to subclause (1) or (2) below, and is
accompanied by the following additional information and documents, as
applicable:

1.
if such Certificated Series A Preferred Stock is being delivered to the Transfer
Agent by a Holder for registration in the name of such Holder, without transfer,
a certification from such Holder to that effect in substantially the form of
Exhibit C hereto; or

2.
if such Certificated Series A Preferred Stock is being transferred to the
Company or to a “qualified institutional buyer” in accordance with Rule 144A
under the Securities Act or pursuant to another exemption from registration
under the Securities Act, (i) a certification to that effect (in substantially
the form of Exhibit C hereto) and (ii) if the Company so requests, an opinion of
counsel or other evidence reasonably satisfactory to it as to the compliance
with the restrictions set forth in the legend set forth in Section 10(b)(iv).

(iv)
Legends.

(A)
Each certificate evidencing Certificated Series A Preferred Stock or any Common
Stock issued upon the conversion of Series A Preferred Stock shall bear a legend
in substantially the following form:

26

--------------------------------------------------------------------------------

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.


THE FOREGOING LEGEND WILL BE REMOVED AND A NEW CERTIFICATE PROVIDED WITH RESPECT
TO THESE SECURITIES UPON THE REQUEST OF THE HOLDER AFTER THE EXPIRATION OF THE
APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT.


SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF MERCADOLIBRE, INC. (THE “COMPANY”), INCLUDING
THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO ISSUE
MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE BY
REFERENCE.
27

--------------------------------------------------------------------------------

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.”


(B)
Upon any sale or transfer of a Transfer Restricted Security held in certificated
form pursuant to Rule 144 under the Securities Act or another exemption from
registration under the Securities Act or an effective registration statement
under the Securities Act, the Transfer Agent shall permit the Holder thereof to
exchange such Transfer Restricted Security for Certificated Series A Preferred
Stock or certificated Common Stock that does not bear a restrictive legend and
rescind any restriction on the transfer of such Transfer Restricted Security.

(v)
Replacement Certificates. If any of the Series A Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and in substitution for and upon cancellation of the mutilated Series A
Preferred Stock certificate, or in lieu of and substitution for the Series A
Preferred Stock certificate lost, stolen or destroyed, a new Series A Preferred
Stock certificate of like tenor and representing an equivalent amount of shares
of Series A Preferred Stock, but only upon receipt of evidence of such loss,
theft or destruction of such Series A Preferred Stock certificate and indemnity,
if requested, satisfactory to the Company and the Transfer Agent.

(vi)
Cancellation. In the event the Company shall purchase or otherwise acquire
Certificated Series A Preferred Stock, the same shall thereupon be delivered to
the Transfer Agent for cancellation. The Transfer Agent and no one else shall
cancel and destroy all Series A Preferred Stock certificates surrendered for
transfer, exchange, replacement or cancellation and deliver a certificate of
such destruction to the Company unless the Company directs the Transfer Agent to
deliver canceled Series A Preferred Stock certificates to the Company. The
Company may not issue new Series A Preferred Stock certificates to replace
Series A Preferred Stock certificates to the extent they evidence Series A
Preferred Stock which the Company has purchased or otherwise acquired.

28

--------------------------------------------------------------------------------

(c)          Certain Obligations with Respect to Transfers and Exchanges of
Series A Preferred Stock.


(i)
To permit registrations of transfers and exchanges, the Company shall execute
and the Transfer Agent shall authenticate Certificated Series A Preferred Stock
as required pursuant to the provisions of this Section 10.

(ii)
All shares of Series A Preferred Stock, whether or not Certificated Series A
Preferred Stock, issued upon any registration of transfer or exchange of such
shares of Series A Preferred Stock shall be the valid obligations of the
Company, entitled to the same benefits under this Certificate of Designation as
the shares of Series A Preferred Stock surrendered upon such registration of
transfer or exchange.

(iii)
Prior to due presentment for registration of transfer of any shares of Series A
Preferred Stock, the Transfer Agent and the Company may deem and treat the
Person in whose name such shares of Series A Preferred Stock are registered as
the absolute owner of such Series A Preferred Stock and neither the Transfer
Agent nor the Company shall be affected by notice to the contrary.

(iv)
No service charge shall be made to a Holder for any registration of transfer or
exchange of any Series A Preferred Stock or Common Stock issued upon the
conversion thereof on the transfer books of the Company or the Transfer Agent or
upon surrender of any Series A Preferred Stock certificate or Common Stock
certificate at the office of the Transfer Agent maintained for that purpose.
However, the Company may require payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Series A Preferred Stock or Common Stock
if the Person receiving shares in connection with such transfer or exchange is
not the holder thereof.



(d)          No Obligation of the Transfer Agent. The Transfer Agent shall have
no obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under this Certificate of Designation or under
applicable law with respect to any transfer of any interest in any Series A
Preferred Stock other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Certificate of Designation, and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.


SECTION 11.          Other Provisions.


(a)          With respect to any notice to a Holder required to be provided
hereunder, neither failure to mail such notice, nor any defect therein or in the
mailing thereof, to any particular Holder shall affect the sufficiency of the
notice or the validity of the proceedings referred to in such notice with
respect to the other Holders or affect the legality or validity of any vote upon
any such action (assuming due and proper notice to such other Holders). Any
notice which was mailed in the manner herein provided shall be conclusively
presumed to have been duly given whether or not the Holder receives the notice.
29

--------------------------------------------------------------------------------

(b)          Shares of Series A Preferred Stock that have been issued and
reacquired by the Company in any manner, including shares of Series A Preferred
Stock purchased or redeemed or exchanged or converted, shall (upon compliance
with any applicable provisions of the laws of Delaware) upon such reacquisition
be automatically cancelled by the Company and shall not be reissued.


(c)          The shares of Series A Preferred Stock shall be issuable only in
whole shares.


(d)          All notice periods referred to herein shall commence: (i) when
made, if made by hand delivery, and upon confirmation of receipt, if made by
facsimile; (ii) one Business Day after being deposited with a nationally
recognized next-day courier, postage prepaid; or (iii) three Business Days after
being by first-class mail, postage prepaid. Notice to any Holder shall be given
to the registered address set forth in the Company’s records for such Holder.


(e)          Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay. All payments required hereunder shall be
made by wire transfer of immediately available funds in United States Dollars to
the Holders in accordance with the payment instructions as such Holders may
deliver by written notice to the Company from time to time.


(f)          Notwithstanding anything to the contrary herein, whenever the Board
of Directors is permitted or required to determine fair market value, such
determination shall be made in good faith.


(g)          The Holders shall have no preemptive or preferential rights to
purchase or subscribe to any stock, obligations, warrants or other securities of
the Company of any class.


(h)          The Company shall distribute to the Holders copies of all notices,
materials, annual and quarterly reports, proxy statements, information
statements and any other documents distributed generally to the holders of the
Common Stock, at such times and by such method as documents are distributed to
such holders of such Common Stock.
[Signature page follows.]
30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this certificate to be signed and
attested this [•] day of March, 2019



  MERCADOLIBRE, INC.      

By:
/s/  [•]      Name: [•]      Title: [•]   





SIGNATURE PAGE TO CERTIFICATE OF DESIGNATION

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF PREFERRED STOCK


FACE OF SECURITY


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.


THE FOREGOING LEGEND WILL BE REMOVED AND A NEW CERTIFICATE PROVIDED WITH RESPECT
TO THESE SECURITIES UPON THE REQUEST OF THE HOLDER AFTER THE EXPIRATION OF THE
APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT.


SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF MERCADOLIBRE, INC. (THE “COMPANY”), INCLUDING
THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO ISSUE
MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE BY
REFERENCE.


BY ACCEPTANCE HEREOF, THE HOLDER SHALL BE DEEMED TO HAVE AGREED WITH THE SHORT
SALE RESTRICTIONS SET FORTH IN THE CERTIFICATE OF DESIGNATION.
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
Exhibit A-1

--------------------------------------------------------------------------------

Certificate Number
[          ] Shares of
[          ]
Series A Cumulative Perpetual Convertible
Series A Preferred Stock



Series A Cumulative Perpetual Convertible Series A Preferred Stock
of
MERCADOLIBRE, INC.


MERCADOLIBRE, INC., a Delaware corporation (the “Company”), hereby certifies
that [          ] (the “Holder”) is the registered owner of [          ] fully
paid and non-assessable shares of preferred stock, par value $0.001 per share,
of the Company designated as the Series A Cumulative Perpetual Convertible
Series A Preferred Stock (the “Series A Preferred Stock”). The shares of Series
A Preferred Stock are transferable on the books and records of the Transfer
Agent, in person or by a duly authorized attorney, upon surrender of this
certificate duly endorsed and in proper form for transfer. The designations,
rights, privileges, restrictions, preferences and other terms and provisions of
the Series A Preferred Stock represented hereby are issued and shall in all
respects be subject to the provisions of the Certificate of Designation dated [
], 2019, as the same may be amended from time to time (the “Certificate of
Designation”). Capitalized terms used herein but not defined shall have the
meaning given them in the Certificate of Designation. The Company will provide a
copy of the Certificate of Designation to a Holder without charge upon written
request to the Company at its principal place of business.


Reference is hereby made to select provisions of the Series A Preferred Stock
set forth on the reverse hereof, and to the Certificate of Designation, which
select provisions and the Certificate of Designation shall for all purposes have
the same effect as if set forth at this place.


Upon receipt of this certificate, the Holder is bound by the Certificate of
Designation and is entitled to the benefits thereunder.


Unless the Transfer Agent’s Certificate of Authentication hereon has been
properly executed, these shares of Series A Preferred Stock shall not be
entitled to any benefit under the Certificate of Designation or be valid or
obligatory for any purpose.


IN WITNESS WHEREOF, the Company has executed this certificate this day
of          , 2019.



 
MERCADOLIBRE, INC.
   By:     
     
   Name:

   Title:

         By:  
        
   Name:

   Title:


Exhibit A-2

--------------------------------------------------------------------------------

TRANSFER AGENT’S CERTIFICATE OF AUTHENTICATION


These are shares of the Series A Preferred Stock referred to in the
within-mentioned Certificate of Designation.



Dated:



  COMPUTERSHARE TRUST COMPANY, N.A.,   as Transfer Agent,

By:

    Authorized Signatory          

Exhibit A-3

--------------------------------------------------------------------------------


REVERSE OF SECURITY


Dividends on each share of Series A Preferred Stock shall be payable, when, as
and if declared by the Company’s Board of Directors out of legally available
funds as provided in the Certificate of Designation.


The shares of Series A Preferred Stock shall be convertible into the Company’s
Common Stock upon the satisfaction of the conditions and in the manner and
according to the terms set forth in the Certificate of Designation.


The shares of Series A Preferred Stock may be redeemed by the Company upon the
satisfaction of the conditions and in the manner and according to the terms set
forth in the Certificate of Designation.


The Company will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock and the qualifications, limitations or
restrictions of such preferences and/or rights.
Exhibit A-4

--------------------------------------------------------------------------------

ASSIGNMENT
FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of Series A
Preferred Stock evidenced hereby to:



   



(Insert assignee’s social security or tax identification number)



 



(Insert address and zip code of assignee)



 



and irrevocably appoints:



     



agent to transfer the shares of Series A Preferred Stock evidenced hereby on the
books of the Transfer Agent. The agent may substitute another to act for him or
her.


Date:
Signature:


(Sign exactly as your name appears on the other side of this Series A Preferred
Stock Certificate)


Signature Guarantee:_____________



1
Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

Exhibit A-5

--------------------------------------------------------------------------------

EXHIBIT B


OWNERSHIP NOTICE


THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.


THE FOREGOING LEGEND WILL BE REMOVED AND A NEW OWNERSHIP NOTICE PROVIDED WITH
RESPECT TO THE SECURITIES IDENTIFIED HEREIN UPON THE REQUEST OF THE HOLDER AFTER
THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED
SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT.


SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF MERCADOLIBRE, INC. (THE “COMPANY”), INCLUDING
THE CERTIFICATES OF DESIGNATIONS INCLUDED THEREIN (AS FURTHER AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”), THE COMPANY IS AUTHORIZED TO ISSUE
MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. THE SHARES
EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS STATED
IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE CHARTER.
THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS NOTICE BY REFERENCE.


IF THE SECURITIES IDENTIFIED HEREIN ARE SERIES A CUMULATIVE PERPETUAL
CONVERTIBLE PREFERRED STOCK OF THE COMPANY, THEN BY ACCEPTANCE HEREOF, THE
HOLDER SHALL BE DEEMED TO HAVE AGREED WITH THE COMPANY THAT, FOR SO LONG AS THE
HOLDER HOLDS THIS SECURITY, THE HOLDER SHALL NOT, AND SHALL CAUSE ITS AFFILIATES
NOT TO, DIRECTLY OR INDIRECTLY ENGAGE IN ANY SHORT SALE OF THE COMMON STOCK OF
THE COMPANY.


IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
Exhibit B-1

--------------------------------------------------------------------------------

This letter confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Company listed
on Schedule A to this letter.


In addition, please be advised that the Company will furnish without charge to
each stockholder of the Company who so requests the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock, or series thereof, of the Company and the qualifications,
limitations or restrictions of such preferences and/or rights, which are fixed
by the Charter. Any such request should be directed to the Secretary of the
Company.


The shares of capital stock of the Company have been not been registered under
the Securities Act and, accordingly, may not be offered, sold, pledged or
otherwise transferred within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an effective registration statement
under the Act or an exemption from the registration requirements of the Act.


Dated:



 
COMPUTERSHARE TRUST COMPANY, N.A.,
 
as Transfer Agent,
  By:         
Authorized Signatory

Exhibit B-2

--------------------------------------------------------------------------------

EXHIBIT C
CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF
PREFERRED STOCK


Re:         Series A Cumulative Perpetual Convertible Series A Preferred Stock
(the “Series A Preferred Stock”) of MercadoLibre, Inc. (the “Company”)


This Certificate relates to shares of Series A Preferred Stock held by (the
“Transferor”) in*/:


[1           book entry form; or


[1           definitive form.


The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Series A Preferred Stock.


In connection with such request and in respect of such Series A Preferred Stock,
the Transferor does hereby certify that the Transferor is familiar with the
Certificate of Designation relating to the above-captioned Series A Preferred
Stock and that the transfer of this Series A Preferred Stock does not  require
registration under the Securities Act of 1933 (the “Securities Act”) because */:



[1
such Series A Preferred Stock is being acquired for the Transferor’s own account
without transfer;

[1
such Series A Preferred Stock is being transferred to the Company;

[1
such Series A Preferred Stock is being transferred to a qualified institutional
buyer (as defined in Rule 144A under the Securities Act), in reliance on Rule
144A; or

[1
such Series A Preferred Stock is being transferred in reliance on and in
compliance with another exemption from the registration requirements of the
Securities Act (and based on an Opinion of Counsel if the Company so requests).








  [INSERT NAME OF TRANSFEROR]      

By:

   



Date:


*/          Please check applicable box.


[Signature Page—Observer Confidentiality Agreement]

--------------------------------------------------------------------------------
